    Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 1 of 45 PageID #: 541
                             SENSITIVE DISCOVERY:
                                PRODUCTION 2
   PRODUCTION BEGDOC          PRODUCTION ENDDOC           PROTECTIVE ORDER
DOJ_HUAWEI_A_0000763575   DOJ_HUAWEI_A_0000763582     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763583   DOJ_HUAWEI_A_0000763623     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763629   DOJ_HUAWEI_A_0000763703     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763708   DOJ_HUAWEI_A_0000763751     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763752   DOJ_HUAWEI_A_0000763752     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763753   DOJ_HUAWEI_A_0000763766     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763767   DOJ_HUAWEI_A_0000763768     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763769   DOJ_HUAWEI_A_0000763769     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763770   DOJ_HUAWEI_A_0000763783     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763784   DOJ_HUAWEI_A_0000763789     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763790   DOJ_HUAWEI_A_0000763800     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763801   DOJ_HUAWEI_A_0000763806     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763807   DOJ_HUAWEI_A_0000763808     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763809   DOJ_HUAWEI_A_0000763819     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763820   DOJ_HUAWEI_A_0000763820     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763821   DOJ_HUAWEI_A_0000763821     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763822   DOJ_HUAWEI_A_0000763822     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763823   DOJ_HUAWEI_A_0000763823     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763824   DOJ_HUAWEI_A_0000763834     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763835   DOJ_HUAWEI_A_0000763840     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763841   DOJ_HUAWEI_A_0000763841     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763842   DOJ_HUAWEI_A_0000763843     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763844   DOJ_HUAWEI_A_0000763845     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763846   DOJ_HUAWEI_A_0000763846     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763853   DOJ_HUAWEI_A_0000763860     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763874   DOJ_HUAWEI_A_0000763914     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763915   DOJ_HUAWEI_A_0000763919     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763920   DOJ_HUAWEI_A_0000763923     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763932   DOJ_HUAWEI_A_0000763933     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763934   DOJ_HUAWEI_A_0000763941     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763942   DOJ_HUAWEI_A_0000763947     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763948   DOJ_HUAWEI_A_0000763948     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000763949   DOJ_HUAWEI_A_0000763949     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764017   DOJ_HUAWEI_A_0000764017     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764328   DOJ_HUAWEI_A_0000764335     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764337   DOJ_HUAWEI_A_0000764338     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764339   DOJ_HUAWEI_A_0000764352     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764353   DOJ_HUAWEI_A_0000764358     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764359   DOJ_HUAWEI_A_0000764369     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764370   DOJ_HUAWEI_A_0000764375     SENSITIVE DISCOVERY



                                   Page 1 of 45
    Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 2 of 45 PageID #: 542
                             SENSITIVE DISCOVERY:
                                PRODUCTION 2
DOJ_HUAWEI_A_0000764376   DOJ_HUAWEI_A_0000764377     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764378   DOJ_HUAWEI_A_0000764388     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764389   DOJ_HUAWEI_A_0000764389     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764390   DOJ_HUAWEI_A_0000764390     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764391   DOJ_HUAWEI_A_0000764391     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764392   DOJ_HUAWEI_A_0000764392     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764393   DOJ_HUAWEI_A_0000764403     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764404   DOJ_HUAWEI_A_0000764409     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764410   DOJ_HUAWEI_A_0000764410     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764411   DOJ_HUAWEI_A_0000764412     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764413   DOJ_HUAWEI_A_0000764414     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764415   DOJ_HUAWEI_A_0000764415     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764416   DOJ_HUAWEI_A_0000764420     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764421   DOJ_HUAWEI_A_0000764426     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764427   DOJ_HUAWEI_A_0000764430     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764431   DOJ_HUAWEI_A_0000764432     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764433   DOJ_HUAWEI_A_0000764436     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764437   DOJ_HUAWEI_A_0000764439     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764440   DOJ_HUAWEI_A_0000764441     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764442   DOJ_HUAWEI_A_0000764442     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764443   DOJ_HUAWEI_A_0000764444     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764445   DOJ_HUAWEI_A_0000764454     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764455   DOJ_HUAWEI_A_0000764455     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764456   DOJ_HUAWEI_A_0000764459     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764460   DOJ_HUAWEI_A_0000764462     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764463   DOJ_HUAWEI_A_0000764472     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764473   DOJ_HUAWEI_A_0000764476     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764477   DOJ_HUAWEI_A_0000764486     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764487   DOJ_HUAWEI_A_0000764490     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764491   DOJ_HUAWEI_A_0000764496     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764497   DOJ_HUAWEI_A_0000764497     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764498   DOJ_HUAWEI_A_0000764512     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764513   DOJ_HUAWEI_A_0000764513     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764514   DOJ_HUAWEI_A_0000764517     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764518   DOJ_HUAWEI_A_0000764519     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764525   DOJ_HUAWEI_A_0000764599     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764759   DOJ_HUAWEI_A_0000764772     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764773   DOJ_HUAWEI_A_0000764774     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764775   DOJ_HUAWEI_A_0000764788     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764789   DOJ_HUAWEI_A_0000764794     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764795   DOJ_HUAWEI_A_0000764805     SENSITIVE DISCOVERY



                                   Page 2 of 45
    Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 3 of 45 PageID #: 543
                             SENSITIVE DISCOVERY:
                                PRODUCTION 2
DOJ_HUAWEI_A_0000764806   DOJ_HUAWEI_A_0000764811     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764812   DOJ_HUAWEI_A_0000764813     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764814   DOJ_HUAWEI_A_0000764824     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764825   DOJ_HUAWEI_A_0000764825     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764826   DOJ_HUAWEI_A_0000764826     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764827   DOJ_HUAWEI_A_0000764827     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764828   DOJ_HUAWEI_A_0000764828     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764829   DOJ_HUAWEI_A_0000764839     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764840   DOJ_HUAWEI_A_0000764845     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764846   DOJ_HUAWEI_A_0000764846     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764847   DOJ_HUAWEI_A_0000764848     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764849   DOJ_HUAWEI_A_0000764850     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764851   DOJ_HUAWEI_A_0000764851     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764888   DOJ_HUAWEI_A_0000764888     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764889   DOJ_HUAWEI_A_0000764902     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764903   DOJ_HUAWEI_A_0000764908     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764909   DOJ_HUAWEI_A_0000764919     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764920   DOJ_HUAWEI_A_0000764925     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764926   DOJ_HUAWEI_A_0000764927     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764928   DOJ_HUAWEI_A_0000764938     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764939   DOJ_HUAWEI_A_0000764939     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764940   DOJ_HUAWEI_A_0000764940     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764941   DOJ_HUAWEI_A_0000764941     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764942   DOJ_HUAWEI_A_0000764942     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764943   DOJ_HUAWEI_A_0000764953     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764954   DOJ_HUAWEI_A_0000764959     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764960   DOJ_HUAWEI_A_0000764960     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764961   DOJ_HUAWEI_A_0000764962     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764963   DOJ_HUAWEI_A_0000764976     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764977   DOJ_HUAWEI_A_0000764978     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764979   DOJ_HUAWEI_A_0000764992     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764993   DOJ_HUAWEI_A_0000764998     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000764999   DOJ_HUAWEI_A_0000765009     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765010   DOJ_HUAWEI_A_0000765015     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765016   DOJ_HUAWEI_A_0000765017     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765018   DOJ_HUAWEI_A_0000765028     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765029   DOJ_HUAWEI_A_0000765029     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765030   DOJ_HUAWEI_A_0000765030     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765031   DOJ_HUAWEI_A_0000765031     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765032   DOJ_HUAWEI_A_0000765032     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765033   DOJ_HUAWEI_A_0000765043     SENSITIVE DISCOVERY



                                   Page 3 of 45
    Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 4 of 45 PageID #: 544
                             SENSITIVE DISCOVERY:
                                PRODUCTION 2
DOJ_HUAWEI_A_0000765044   DOJ_HUAWEI_A_0000765049     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765050   DOJ_HUAWEI_A_0000765050     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765051   DOJ_HUAWEI_A_0000765052     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765053   DOJ_HUAWEI_A_0000765054     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765055   DOJ_HUAWEI_A_0000765055     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765056   DOJ_HUAWEI_A_0000765058     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765059   DOJ_HUAWEI_A_0000765064     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765065   DOJ_HUAWEI_A_0000765072     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765073   DOJ_HUAWEI_A_0000765073     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765116   DOJ_HUAWEI_A_0000765116     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765123   DOJ_HUAWEI_A_0000765166     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765176   DOJ_HUAWEI_A_0000765180     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765181   DOJ_HUAWEI_A_0000765220     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765221   DOJ_HUAWEI_A_0000765224     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000055278   DOJ_HUAWEI_A_0000055280     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000055281   DOJ_HUAWEI_A_0000055283     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765225   DOJ_HUAWEI_A_0000765226     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765227   DOJ_HUAWEI_A_0000765227     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765228   DOJ_HUAWEI_A_0000765241     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765242   DOJ_HUAWEI_A_0000765247     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765248   DOJ_HUAWEI_A_0000765258     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765259   DOJ_HUAWEI_A_0000765264     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765265   DOJ_HUAWEI_A_0000765266     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765267   DOJ_HUAWEI_A_0000765277     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765278   DOJ_HUAWEI_A_0000765278     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765279   DOJ_HUAWEI_A_0000765279     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765280   DOJ_HUAWEI_A_0000765280     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765281   DOJ_HUAWEI_A_0000765281     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765282   DOJ_HUAWEI_A_0000765292     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765293   DOJ_HUAWEI_A_0000765298     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765299   DOJ_HUAWEI_A_0000765299     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765300   DOJ_HUAWEI_A_0000765301     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765302   DOJ_HUAWEI_A_0000765303     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765304   DOJ_HUAWEI_A_0000765305     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765306   DOJ_HUAWEI_A_0000765319     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765320   DOJ_HUAWEI_A_0000765325     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765326   DOJ_HUAWEI_A_0000765336     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765337   DOJ_HUAWEI_A_0000765342     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765343   DOJ_HUAWEI_A_0000765344     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765345   DOJ_HUAWEI_A_0000765355     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765356   DOJ_HUAWEI_A_0000765356     SENSITIVE DISCOVERY



                                   Page 4 of 45
    Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 5 of 45 PageID #: 545
                             SENSITIVE DISCOVERY:
                                PRODUCTION 2
DOJ_HUAWEI_A_0000765357   DOJ_HUAWEI_A_0000765357     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765358   DOJ_HUAWEI_A_0000765358     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765359   DOJ_HUAWEI_A_0000765359     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765360   DOJ_HUAWEI_A_0000765370     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765371   DOJ_HUAWEI_A_0000765376     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765377   DOJ_HUAWEI_A_0000765377     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765378   DOJ_HUAWEI_A_0000765379     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765380   DOJ_HUAWEI_A_0000765381     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765382   DOJ_HUAWEI_A_0000765382     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765383   DOJ_HUAWEI_A_0000765383     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765384   DOJ_HUAWEI_A_0000765386     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765387   DOJ_HUAWEI_A_0000765387     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765585   DOJ_HUAWEI_A_0000765586     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765587   DOJ_HUAWEI_A_0000765600     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765601   DOJ_HUAWEI_A_0000765606     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765607   DOJ_HUAWEI_A_0000765617     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765618   DOJ_HUAWEI_A_0000765623     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765624   DOJ_HUAWEI_A_0000765625     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765626   DOJ_HUAWEI_A_0000765636     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765637   DOJ_HUAWEI_A_0000765637     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765638   DOJ_HUAWEI_A_0000765638     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765639   DOJ_HUAWEI_A_0000765639     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765640   DOJ_HUAWEI_A_0000765640     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765641   DOJ_HUAWEI_A_0000765651     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765652   DOJ_HUAWEI_A_0000765657     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765658   DOJ_HUAWEI_A_0000765658     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765659   DOJ_HUAWEI_A_0000765660     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765661   DOJ_HUAWEI_A_0000765662     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765663   DOJ_HUAWEI_A_0000765663     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765664   DOJ_HUAWEI_A_0000765665     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765666   DOJ_HUAWEI_A_0000765674     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765675   DOJ_HUAWEI_A_0000765675     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765676   DOJ_HUAWEI_A_0000765677     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765678   DOJ_HUAWEI_A_0000765691     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765692   DOJ_HUAWEI_A_0000765697     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765698   DOJ_HUAWEI_A_0000765708     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765709   DOJ_HUAWEI_A_0000765714     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765715   DOJ_HUAWEI_A_0000765716     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765717   DOJ_HUAWEI_A_0000765727     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765728   DOJ_HUAWEI_A_0000765728     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765729   DOJ_HUAWEI_A_0000765729     SENSITIVE DISCOVERY



                                   Page 5 of 45
    Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 6 of 45 PageID #: 546
                             SENSITIVE DISCOVERY:
                                PRODUCTION 2
DOJ_HUAWEI_A_0000765730   DOJ_HUAWEI_A_0000765730     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765731   DOJ_HUAWEI_A_0000765731     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765732   DOJ_HUAWEI_A_0000765742     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765743   DOJ_HUAWEI_A_0000765748     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765749   DOJ_HUAWEI_A_0000765749     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765750   DOJ_HUAWEI_A_0000765751     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765752   DOJ_HUAWEI_A_0000765753     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765754   DOJ_HUAWEI_A_0000765754     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765755   DOJ_HUAWEI_A_0000765755     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765756   DOJ_HUAWEI_A_0000765756     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765757   DOJ_HUAWEI_A_0000765757     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765758   DOJ_HUAWEI_A_0000765758     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765759   DOJ_HUAWEI_A_0000765759     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765760   DOJ_HUAWEI_A_0000765760     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765761   DOJ_HUAWEI_A_0000765761     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765762   DOJ_HUAWEI_A_0000765763     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765764   DOJ_HUAWEI_A_0000765764     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765765   DOJ_HUAWEI_A_0000765766     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765767   DOJ_HUAWEI_A_0000765767     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765768   DOJ_HUAWEI_A_0000765768     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765769   DOJ_HUAWEI_A_0000765769     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765770   DOJ_HUAWEI_A_0000765770     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765771   DOJ_HUAWEI_A_0000765772     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765773   DOJ_HUAWEI_A_0000765774     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765775   DOJ_HUAWEI_A_0000765776     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765777   DOJ_HUAWEI_A_0000765778     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765779   DOJ_HUAWEI_A_0000765780     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765781   DOJ_HUAWEI_A_0000765782     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765783   DOJ_HUAWEI_A_0000765784     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765785   DOJ_HUAWEI_A_0000765786     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765787   DOJ_HUAWEI_A_0000765788     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765789   DOJ_HUAWEI_A_0000765790     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765791   DOJ_HUAWEI_A_0000765792     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765793   DOJ_HUAWEI_A_0000765794     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765795   DOJ_HUAWEI_A_0000765796     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765797   DOJ_HUAWEI_A_0000765798     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765799   DOJ_HUAWEI_A_0000765800     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765801   DOJ_HUAWEI_A_0000765802     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765803   DOJ_HUAWEI_A_0000765803     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765804   DOJ_HUAWEI_A_0000765804     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765805   DOJ_HUAWEI_A_0000765805     SENSITIVE DISCOVERY



                                   Page 6 of 45
    Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 7 of 45 PageID #: 547
                             SENSITIVE DISCOVERY:
                                PRODUCTION 2
DOJ_HUAWEI_A_0000765806   DOJ_HUAWEI_A_0000765806     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765807   DOJ_HUAWEI_A_0000765807     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765808   DOJ_HUAWEI_A_0000765808     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765809   DOJ_HUAWEI_A_0000765809     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765810   DOJ_HUAWEI_A_0000765810     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765811   DOJ_HUAWEI_A_0000765811     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765812   DOJ_HUAWEI_A_0000765812     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765813   DOJ_HUAWEI_A_0000765813     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765814   DOJ_HUAWEI_A_0000765818     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765819   DOJ_HUAWEI_A_0000765841     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765842   DOJ_HUAWEI_A_0000765908     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765909   DOJ_HUAWEI_A_0000765933     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765934   DOJ_HUAWEI_A_0000765997     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000765998   DOJ_HUAWEI_A_0000766014     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000766015   DOJ_HUAWEI_A_0000766047     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000057277   DOJ_HUAWEI_A_0000057281     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000057282   DOJ_HUAWEI_A_0000057288     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000057797   DOJ_HUAWEI_A_0000057798     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000057799   DOJ_HUAWEI_A_0000057815     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000057816   DOJ_HUAWEI_A_0000057816     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000057817   DOJ_HUAWEI_A_0000057820     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000057821   DOJ_HUAWEI_A_0000057821     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000057822   DOJ_HUAWEI_A_0000057822     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000057823   DOJ_HUAWEI_A_0000057882     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000057883   DOJ_HUAWEI_A_0000057883     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000057884   DOJ_HUAWEI_A_0000057888     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000057889   DOJ_HUAWEI_A_0000057890     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000057891   DOJ_HUAWEI_A_0000057895     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000057896   DOJ_HUAWEI_A_0000057900     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000057901   DOJ_HUAWEI_A_0000058030     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058031   DOJ_HUAWEI_A_0000058036     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058037   DOJ_HUAWEI_A_0000058037     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058038   DOJ_HUAWEI_A_0000058038     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058039   DOJ_HUAWEI_A_0000058039     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058040   DOJ_HUAWEI_A_0000058040     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058041   DOJ_HUAWEI_A_0000058041     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058042   DOJ_HUAWEI_A_0000058042     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058043   DOJ_HUAWEI_A_0000058043     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058044   DOJ_HUAWEI_A_0000058044     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058045   DOJ_HUAWEI_A_0000058045     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058046   DOJ_HUAWEI_A_0000058062     SENSITIVE DISCOVERY



                                   Page 7 of 45
    Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 8 of 45 PageID #: 548
                             SENSITIVE DISCOVERY:
                                PRODUCTION 2
DOJ_HUAWEI_A_0000058063   DOJ_HUAWEI_A_0000058063     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058064   DOJ_HUAWEI_A_0000058067     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058068   DOJ_HUAWEI_A_0000058068     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058069   DOJ_HUAWEI_A_0000058069     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058070   DOJ_HUAWEI_A_0000058129     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058130   DOJ_HUAWEI_A_0000058130     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058131   DOJ_HUAWEI_A_0000058135     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058136   DOJ_HUAWEI_A_0000058137     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058138   DOJ_HUAWEI_A_0000058142     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058143   DOJ_HUAWEI_A_0000058147     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058148   DOJ_HUAWEI_A_0000058277     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058278   DOJ_HUAWEI_A_0000058283     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058284   DOJ_HUAWEI_A_0000058284     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058285   DOJ_HUAWEI_A_0000058285     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058286   DOJ_HUAWEI_A_0000058286     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058287   DOJ_HUAWEI_A_0000058287     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058288   DOJ_HUAWEI_A_0000058288     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058289   DOJ_HUAWEI_A_0000058289     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058290   DOJ_HUAWEI_A_0000058290     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058291   DOJ_HUAWEI_A_0000058291     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058711   DOJ_HUAWEI_A_0000058721     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058722   DOJ_HUAWEI_A_0000058737     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058738   DOJ_HUAWEI_A_0000058876     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058877   DOJ_HUAWEI_A_0000058885     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058886   DOJ_HUAWEI_A_0000058897     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058898   DOJ_HUAWEI_A_0000058905     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058906   DOJ_HUAWEI_A_0000058917     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058918   DOJ_HUAWEI_A_0000058919     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058920   DOJ_HUAWEI_A_0000058920     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058921   DOJ_HUAWEI_A_0000058930     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058931   DOJ_HUAWEI_A_0000058931     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058932   DOJ_HUAWEI_A_0000058933     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058934   DOJ_HUAWEI_A_0000058935     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058936   DOJ_HUAWEI_A_0000058965     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058966   DOJ_HUAWEI_A_0000058969     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058970   DOJ_HUAWEI_A_0000058974     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058975   DOJ_HUAWEI_A_0000058978     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058979   DOJ_HUAWEI_A_0000058988     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058989   DOJ_HUAWEI_A_0000058989     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058990   DOJ_HUAWEI_A_0000058991     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000058992   DOJ_HUAWEI_A_0000058998     SENSITIVE DISCOVERY



                                   Page 8 of 45
    Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 9 of 45 PageID #: 549
                             SENSITIVE DISCOVERY:
                                PRODUCTION 2
DOJ_HUAWEI_A_0000058999   DOJ_HUAWEI_A_0000058999     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000059000   DOJ_HUAWEI_A_0000059001     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000059002   DOJ_HUAWEI_A_0000059002     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000059003   DOJ_HUAWEI_A_0000059003     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000059004   DOJ_HUAWEI_A_0000059005     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000059006   DOJ_HUAWEI_A_0000059006     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000059007   DOJ_HUAWEI_A_0000059008     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000059009   DOJ_HUAWEI_A_0000059011     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000061226   DOJ_HUAWEI_A_0000061226     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000061227   DOJ_HUAWEI_A_0000061235     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000061236   DOJ_HUAWEI_A_0000061239     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000061240   DOJ_HUAWEI_A_0000061240     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000061241   DOJ_HUAWEI_A_0000061241     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000061242   DOJ_HUAWEI_A_0000061314     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000061315   DOJ_HUAWEI_A_0000061321     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000061322   DOJ_HUAWEI_A_0000061325     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063808   DOJ_HUAWEI_A_0000063814     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063815   DOJ_HUAWEI_A_0000063817     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063818   DOJ_HUAWEI_A_0000063819     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063820   DOJ_HUAWEI_A_0000063821     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063822   DOJ_HUAWEI_A_0000063852     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063853   DOJ_HUAWEI_A_0000063855     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063856   DOJ_HUAWEI_A_0000063856     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063857   DOJ_HUAWEI_A_0000063857     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063858   DOJ_HUAWEI_A_0000063859     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063860   DOJ_HUAWEI_A_0000063876     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063877   DOJ_HUAWEI_A_0000063877     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063878   DOJ_HUAWEI_A_0000063879     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063880   DOJ_HUAWEI_A_0000063883     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063884   DOJ_HUAWEI_A_0000063886     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063887   DOJ_HUAWEI_A_0000063898     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063899   DOJ_HUAWEI_A_0000063904     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063905   DOJ_HUAWEI_A_0000063907     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063908   DOJ_HUAWEI_A_0000063912     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063913   DOJ_HUAWEI_A_0000063915     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063916   DOJ_HUAWEI_A_0000063916     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063917   DOJ_HUAWEI_A_0000063917     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063918   DOJ_HUAWEI_A_0000063977     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063978   DOJ_HUAWEI_A_0000063978     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063979   DOJ_HUAWEI_A_0000063983     SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063984   DOJ_HUAWEI_A_0000063985     SENSITIVE DISCOVERY



                                   Page 9 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 10 of 45 PageID #: 550
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000063986   DOJ_HUAWEI_A_0000063987    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063988   DOJ_HUAWEI_A_0000063992    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063993   DOJ_HUAWEI_A_0000063997    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000063998   DOJ_HUAWEI_A_0000064127    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064128   DOJ_HUAWEI_A_0000064130    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064131   DOJ_HUAWEI_A_0000064131    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064132   DOJ_HUAWEI_A_0000064132    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064133   DOJ_HUAWEI_A_0000064138    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064139   DOJ_HUAWEI_A_0000064139    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064140   DOJ_HUAWEI_A_0000064145    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064146   DOJ_HUAWEI_A_0000064151    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064152   DOJ_HUAWEI_A_0000064157    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064158   DOJ_HUAWEI_A_0000064158    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064159   DOJ_HUAWEI_A_0000064161    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064162   DOJ_HUAWEI_A_0000064163    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064164   DOJ_HUAWEI_A_0000064164    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064165   DOJ_HUAWEI_A_0000064165    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064166   DOJ_HUAWEI_A_0000064166    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064167   DOJ_HUAWEI_A_0000064167    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064168   DOJ_HUAWEI_A_0000064168    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064169   DOJ_HUAWEI_A_0000064169    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064918   DOJ_HUAWEI_A_0000064919    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064920   DOJ_HUAWEI_A_0000064938    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064939   DOJ_HUAWEI_A_0000064939    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064940   DOJ_HUAWEI_A_0000064940    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064941   DOJ_HUAWEI_A_0000064941    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064942   DOJ_HUAWEI_A_0000064945    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064946   DOJ_HUAWEI_A_0000064947    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064948   DOJ_HUAWEI_A_0000064966    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064967   DOJ_HUAWEI_A_0000064967    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064968   DOJ_HUAWEI_A_0000064968    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064969   DOJ_HUAWEI_A_0000064969    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000064970   DOJ_HUAWEI_A_0000064973    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000066876   DOJ_HUAWEI_A_0000066877    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000066878   DOJ_HUAWEI_A_0000066882    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000066897   DOJ_HUAWEI_A_0000066898    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000066899   DOJ_HUAWEI_A_0000066904    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071405   DOJ_HUAWEI_A_0000071405    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071406   DOJ_HUAWEI_A_0000071413    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071414   DOJ_HUAWEI_A_0000071417    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071436   DOJ_HUAWEI_A_0000071438    SENSITIVE DISCOVERY



                                   Page 10 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 11 of 45 PageID #: 551
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000071439   DOJ_HUAWEI_A_0000071454    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071455   DOJ_HUAWEI_A_0000071455    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071456   DOJ_HUAWEI_A_0000071459    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071460   DOJ_HUAWEI_A_0000071460    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071461   DOJ_HUAWEI_A_0000071461    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071462   DOJ_HUAWEI_A_0000071521    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071522   DOJ_HUAWEI_A_0000071522    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071523   DOJ_HUAWEI_A_0000071527    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071528   DOJ_HUAWEI_A_0000071529    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071530   DOJ_HUAWEI_A_0000071534    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071535   DOJ_HUAWEI_A_0000071535    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071536   DOJ_HUAWEI_A_0000071540    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071541   DOJ_HUAWEI_A_0000071670    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071671   DOJ_HUAWEI_A_0000071676    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071677   DOJ_HUAWEI_A_0000071677    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071678   DOJ_HUAWEI_A_0000071678    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071679   DOJ_HUAWEI_A_0000071679    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071680   DOJ_HUAWEI_A_0000071680    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071681   DOJ_HUAWEI_A_0000071681    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071682   DOJ_HUAWEI_A_0000071682    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071683   DOJ_HUAWEI_A_0000071683    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071684   DOJ_HUAWEI_A_0000071684    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071685   DOJ_HUAWEI_A_0000071700    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071701   DOJ_HUAWEI_A_0000071714    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071715   DOJ_HUAWEI_A_0000071717    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071718   DOJ_HUAWEI_A_0000071734    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071735   DOJ_HUAWEI_A_0000071735    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071736   DOJ_HUAWEI_A_0000071736    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071737   DOJ_HUAWEI_A_0000071740    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071741   DOJ_HUAWEI_A_0000071741    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071742   DOJ_HUAWEI_A_0000071742    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071743   DOJ_HUAWEI_A_0000071802    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071803   DOJ_HUAWEI_A_0000071803    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071804   DOJ_HUAWEI_A_0000071808    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071809   DOJ_HUAWEI_A_0000071810    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071811   DOJ_HUAWEI_A_0000071815    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071816   DOJ_HUAWEI_A_0000071816    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071817   DOJ_HUAWEI_A_0000071821    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071822   DOJ_HUAWEI_A_0000071951    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071952   DOJ_HUAWEI_A_0000071957    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071958   DOJ_HUAWEI_A_0000071958    SENSITIVE DISCOVERY



                                   Page 11 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 12 of 45 PageID #: 552
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000071959   DOJ_HUAWEI_A_0000071959    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071960   DOJ_HUAWEI_A_0000071960    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071961   DOJ_HUAWEI_A_0000071961    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071962   DOJ_HUAWEI_A_0000071962    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071963   DOJ_HUAWEI_A_0000071963    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071964   DOJ_HUAWEI_A_0000071964    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071965   DOJ_HUAWEI_A_0000071965    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071966   DOJ_HUAWEI_A_0000071968    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071969   DOJ_HUAWEI_A_0000071984    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071985   DOJ_HUAWEI_A_0000071985    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071986   DOJ_HUAWEI_A_0000071989    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071990   DOJ_HUAWEI_A_0000071990    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071991   DOJ_HUAWEI_A_0000071991    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000071992   DOJ_HUAWEI_A_0000072051    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000072052   DOJ_HUAWEI_A_0000072052    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000072053   DOJ_HUAWEI_A_0000072057    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000072058   DOJ_HUAWEI_A_0000072059    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000072060   DOJ_HUAWEI_A_0000072064    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000072065   DOJ_HUAWEI_A_0000072069    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000072070   DOJ_HUAWEI_A_0000072199    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000072200   DOJ_HUAWEI_A_0000072205    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000072206   DOJ_HUAWEI_A_0000072206    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000072207   DOJ_HUAWEI_A_0000072207    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000072208   DOJ_HUAWEI_A_0000072208    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000072209   DOJ_HUAWEI_A_0000072209    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000072210   DOJ_HUAWEI_A_0000072210    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000072211   DOJ_HUAWEI_A_0000072211    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000072212   DOJ_HUAWEI_A_0000072212    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000072213   DOJ_HUAWEI_A_0000072213    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073632   DOJ_HUAWEI_A_0000073632    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073633   DOJ_HUAWEI_A_0000073648    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073649   DOJ_HUAWEI_A_0000073649    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073650   DOJ_HUAWEI_A_0000073653    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073654   DOJ_HUAWEI_A_0000073654    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073655   DOJ_HUAWEI_A_0000073655    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073656   DOJ_HUAWEI_A_0000073715    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073716   DOJ_HUAWEI_A_0000073716    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073717   DOJ_HUAWEI_A_0000073721    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073722   DOJ_HUAWEI_A_0000073723    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073724   DOJ_HUAWEI_A_0000073728    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073729   DOJ_HUAWEI_A_0000073733    SENSITIVE DISCOVERY



                                   Page 12 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 13 of 45 PageID #: 553
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000073734   DOJ_HUAWEI_A_0000073863    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073864   DOJ_HUAWEI_A_0000073869    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073870   DOJ_HUAWEI_A_0000073870    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073871   DOJ_HUAWEI_A_0000073871    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073872   DOJ_HUAWEI_A_0000073872    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073873   DOJ_HUAWEI_A_0000073873    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073874   DOJ_HUAWEI_A_0000073874    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073875   DOJ_HUAWEI_A_0000073875    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073876   DOJ_HUAWEI_A_0000073876    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000073877   DOJ_HUAWEI_A_0000073877    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074061   DOJ_HUAWEI_A_0000074061    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074062   DOJ_HUAWEI_A_0000074067    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074068   DOJ_HUAWEI_A_0000074083    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074084   DOJ_HUAWEI_A_0000074084    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074085   DOJ_HUAWEI_A_0000074088    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074089   DOJ_HUAWEI_A_0000074089    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074090   DOJ_HUAWEI_A_0000074090    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074091   DOJ_HUAWEI_A_0000074150    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074151   DOJ_HUAWEI_A_0000074151    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074152   DOJ_HUAWEI_A_0000074156    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074157   DOJ_HUAWEI_A_0000074158    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074159   DOJ_HUAWEI_A_0000074163    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074164   DOJ_HUAWEI_A_0000074168    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074169   DOJ_HUAWEI_A_0000074298    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074299   DOJ_HUAWEI_A_0000074304    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074305   DOJ_HUAWEI_A_0000074305    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074306   DOJ_HUAWEI_A_0000074306    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074307   DOJ_HUAWEI_A_0000074307    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074308   DOJ_HUAWEI_A_0000074308    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074309   DOJ_HUAWEI_A_0000074309    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074310   DOJ_HUAWEI_A_0000074310    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074311   DOJ_HUAWEI_A_0000074311    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074312   DOJ_HUAWEI_A_0000074312    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074345   DOJ_HUAWEI_A_0000074345    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074346   DOJ_HUAWEI_A_0000074361    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074362   DOJ_HUAWEI_A_0000074362    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074363   DOJ_HUAWEI_A_0000074366    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074367   DOJ_HUAWEI_A_0000074367    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074368   DOJ_HUAWEI_A_0000074368    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074369   DOJ_HUAWEI_A_0000074428    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074429   DOJ_HUAWEI_A_0000074429    SENSITIVE DISCOVERY



                                   Page 13 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 14 of 45 PageID #: 554
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000074430   DOJ_HUAWEI_A_0000074434    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074435   DOJ_HUAWEI_A_0000074436    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074437   DOJ_HUAWEI_A_0000074441    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074442   DOJ_HUAWEI_A_0000074446    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074447   DOJ_HUAWEI_A_0000074576    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074577   DOJ_HUAWEI_A_0000074582    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074583   DOJ_HUAWEI_A_0000074583    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074584   DOJ_HUAWEI_A_0000074584    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074585   DOJ_HUAWEI_A_0000074585    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074586   DOJ_HUAWEI_A_0000074586    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074587   DOJ_HUAWEI_A_0000074587    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074588   DOJ_HUAWEI_A_0000074588    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074589   DOJ_HUAWEI_A_0000074589    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074590   DOJ_HUAWEI_A_0000074590    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074591   DOJ_HUAWEI_A_0000074606    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074607   DOJ_HUAWEI_A_0000074608    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074609   DOJ_HUAWEI_A_0000074625    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074626   DOJ_HUAWEI_A_0000074643    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074644   DOJ_HUAWEI_A_0000074645    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074646   DOJ_HUAWEI_A_0000074646    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074647   DOJ_HUAWEI_A_0000074648    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074649   DOJ_HUAWEI_A_0000074649    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074650   DOJ_HUAWEI_A_0000074650    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074651   DOJ_HUAWEI_A_0000074651    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074652   DOJ_HUAWEI_A_0000074652    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074653   DOJ_HUAWEI_A_0000074658    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074659   DOJ_HUAWEI_A_0000074659    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074660   DOJ_HUAWEI_A_0000074664    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074665   DOJ_HUAWEI_A_0000074665    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074666   DOJ_HUAWEI_A_0000074670    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074671   DOJ_HUAWEI_A_0000074800    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074801   DOJ_HUAWEI_A_0000074815    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074816   DOJ_HUAWEI_A_0000074821    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074822   DOJ_HUAWEI_A_0000074868    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074869   DOJ_HUAWEI_A_0000074869    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074870   DOJ_HUAWEI_A_0000074870    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074871   DOJ_HUAWEI_A_0000074871    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074872   DOJ_HUAWEI_A_0000074931    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074932   DOJ_HUAWEI_A_0000074932    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074933   DOJ_HUAWEI_A_0000074937    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000074938   DOJ_HUAWEI_A_0000074941    SENSITIVE DISCOVERY



                                   Page 14 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 15 of 45 PageID #: 555
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000075705   DOJ_HUAWEI_A_0000075706    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075707   DOJ_HUAWEI_A_0000075723    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075724   DOJ_HUAWEI_A_0000075724    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075725   DOJ_HUAWEI_A_0000075728    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075729   DOJ_HUAWEI_A_0000075729    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075730   DOJ_HUAWEI_A_0000075730    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075731   DOJ_HUAWEI_A_0000075790    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075791   DOJ_HUAWEI_A_0000075791    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075792   DOJ_HUAWEI_A_0000075796    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075797   DOJ_HUAWEI_A_0000075798    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075799   DOJ_HUAWEI_A_0000075803    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075804   DOJ_HUAWEI_A_0000075808    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075809   DOJ_HUAWEI_A_0000075938    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075939   DOJ_HUAWEI_A_0000075944    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075945   DOJ_HUAWEI_A_0000075945    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075946   DOJ_HUAWEI_A_0000075946    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075947   DOJ_HUAWEI_A_0000075947    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075948   DOJ_HUAWEI_A_0000075948    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075949   DOJ_HUAWEI_A_0000075949    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075950   DOJ_HUAWEI_A_0000075950    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075951   DOJ_HUAWEI_A_0000075951    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000075952   DOJ_HUAWEI_A_0000075952    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000076287   DOJ_HUAWEI_A_0000076292    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000076293   DOJ_HUAWEI_A_0000076304    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000076305   DOJ_HUAWEI_A_0000076305    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000076306   DOJ_HUAWEI_A_0000076311    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000076312   DOJ_HUAWEI_A_0000076317    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000076318   DOJ_HUAWEI_A_0000076323    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000076324   DOJ_HUAWEI_A_0000076329    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000076330   DOJ_HUAWEI_A_0000076330    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000076331   DOJ_HUAWEI_A_0000076331    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000076332   DOJ_HUAWEI_A_0000076332    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000076333   DOJ_HUAWEI_A_0000076334    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000076335   DOJ_HUAWEI_A_0000076335    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000076336   DOJ_HUAWEI_A_0000076336    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000076337   DOJ_HUAWEI_A_0000076338    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000076339   DOJ_HUAWEI_A_0000076339    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000076340   DOJ_HUAWEI_A_0000076341    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000076342   DOJ_HUAWEI_A_0000076344    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000077923   DOJ_HUAWEI_A_0000077924    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000077925   DOJ_HUAWEI_A_0000077941    SENSITIVE DISCOVERY



                                   Page 15 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 16 of 45 PageID #: 556
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000077942   DOJ_HUAWEI_A_0000077943    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000077947   DOJ_HUAWEI_A_0000077948    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000077949   DOJ_HUAWEI_A_0000077955    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000082285   DOJ_HUAWEI_A_0000082286    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000082287   DOJ_HUAWEI_A_0000082292    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000082293   DOJ_HUAWEI_A_0000082293    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000082294   DOJ_HUAWEI_A_0000082300    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000082343   DOJ_HUAWEI_A_0000082343    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000082344   DOJ_HUAWEI_A_0000082349    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000082350   DOJ_HUAWEI_A_0000082353    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000082354   DOJ_HUAWEI_A_0000082383    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000082384   DOJ_HUAWEI_A_0000082384    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000082385   DOJ_HUAWEI_A_0000082414    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000082960   DOJ_HUAWEI_A_0000082965    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000082966   DOJ_HUAWEI_A_0000082976    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000082977   DOJ_HUAWEI_A_0000082977    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000082978   DOJ_HUAWEI_A_0000082983    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000082984   DOJ_HUAWEI_A_0000082989    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000082990   DOJ_HUAWEI_A_0000082995    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000082996   DOJ_HUAWEI_A_0000083001    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083002   DOJ_HUAWEI_A_0000083002    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083003   DOJ_HUAWEI_A_0000083003    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083004   DOJ_HUAWEI_A_0000083004    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083005   DOJ_HUAWEI_A_0000083005    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083006   DOJ_HUAWEI_A_0000083006    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083007   DOJ_HUAWEI_A_0000083008    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083009   DOJ_HUAWEI_A_0000083009    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083010   DOJ_HUAWEI_A_0000083011    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083012   DOJ_HUAWEI_A_0000083014    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083015   DOJ_HUAWEI_A_0000083015    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083016   DOJ_HUAWEI_A_0000083025    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083026   DOJ_HUAWEI_A_0000083027    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083028   DOJ_HUAWEI_A_0000083028    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083029   DOJ_HUAWEI_A_0000083029    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083030   DOJ_HUAWEI_A_0000083031    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083032   DOJ_HUAWEI_A_0000083037    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083038   DOJ_HUAWEI_A_0000083038    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083039   DOJ_HUAWEI_A_0000083048    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083049   DOJ_HUAWEI_A_0000083050    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083051   DOJ_HUAWEI_A_0000083051    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083052   DOJ_HUAWEI_A_0000083052    SENSITIVE DISCOVERY



                                   Page 16 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 17 of 45 PageID #: 557
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000083053   DOJ_HUAWEI_A_0000083054    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083055   DOJ_HUAWEI_A_0000083060    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083061   DOJ_HUAWEI_A_0000083076    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083077   DOJ_HUAWEI_A_0000083086    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083087   DOJ_HUAWEI_A_0000083088    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083089   DOJ_HUAWEI_A_0000083089    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083090   DOJ_HUAWEI_A_0000083090    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083091   DOJ_HUAWEI_A_0000083092    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083093   DOJ_HUAWEI_A_0000083098    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083099   DOJ_HUAWEI_A_0000083113    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083114   DOJ_HUAWEI_A_0000083123    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083124   DOJ_HUAWEI_A_0000083125    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083126   DOJ_HUAWEI_A_0000083126    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083127   DOJ_HUAWEI_A_0000083127    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083128   DOJ_HUAWEI_A_0000083129    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083130   DOJ_HUAWEI_A_0000083135    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083136   DOJ_HUAWEI_A_0000083136    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083137   DOJ_HUAWEI_A_0000083147    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083148   DOJ_HUAWEI_A_0000083149    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083150   DOJ_HUAWEI_A_0000083150    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083151   DOJ_HUAWEI_A_0000083151    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083152   DOJ_HUAWEI_A_0000083153    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083154   DOJ_HUAWEI_A_0000083159    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083160   DOJ_HUAWEI_A_0000083163    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083164   DOJ_HUAWEI_A_0000083182    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083183   DOJ_HUAWEI_A_0000083188    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083189   DOJ_HUAWEI_A_0000083189    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083190   DOJ_HUAWEI_A_0000083190    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083191   DOJ_HUAWEI_A_0000083195    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083196   DOJ_HUAWEI_A_0000083214    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083215   DOJ_HUAWEI_A_0000083220    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083221   DOJ_HUAWEI_A_0000083221    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083222   DOJ_HUAWEI_A_0000083222    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083223   DOJ_HUAWEI_A_0000083228    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083229   DOJ_HUAWEI_A_0000083247    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083248   DOJ_HUAWEI_A_0000083253    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083254   DOJ_HUAWEI_A_0000083254    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083255   DOJ_HUAWEI_A_0000083255    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083256   DOJ_HUAWEI_A_0000083261    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083262   DOJ_HUAWEI_A_0000083262    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083263   DOJ_HUAWEI_A_0000083263    SENSITIVE DISCOVERY



                                   Page 17 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 18 of 45 PageID #: 558
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000083264   DOJ_HUAWEI_A_0000083285    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083286   DOJ_HUAWEI_A_0000083286    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083287   DOJ_HUAWEI_A_0000083297    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083298   DOJ_HUAWEI_A_0000083299    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083300   DOJ_HUAWEI_A_0000083300    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083301   DOJ_HUAWEI_A_0000083301    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083302   DOJ_HUAWEI_A_0000083303    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083304   DOJ_HUAWEI_A_0000083309    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083310   DOJ_HUAWEI_A_0000083311    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083312   DOJ_HUAWEI_A_0000083315    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083316   DOJ_HUAWEI_A_0000083317    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083318   DOJ_HUAWEI_A_0000083321    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083322   DOJ_HUAWEI_A_0000083322    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083323   DOJ_HUAWEI_A_0000083323    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083324   DOJ_HUAWEI_A_0000083325    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083326   DOJ_HUAWEI_A_0000083329    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083330   DOJ_HUAWEI_A_0000083331    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083332   DOJ_HUAWEI_A_0000083334    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083335   DOJ_HUAWEI_A_0000083336    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083337   DOJ_HUAWEI_A_0000083339    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083340   DOJ_HUAWEI_A_0000083340    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083341   DOJ_HUAWEI_A_0000083343    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083344   DOJ_HUAWEI_A_0000083346    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083347   DOJ_HUAWEI_A_0000083349    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083350   DOJ_HUAWEI_A_0000083357    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083358   DOJ_HUAWEI_A_0000083360    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083361   DOJ_HUAWEI_A_0000083363    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083364   DOJ_HUAWEI_A_0000083371    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083372   DOJ_HUAWEI_A_0000083376    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083377   DOJ_HUAWEI_A_0000083380    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083381   DOJ_HUAWEI_A_0000083388    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083389   DOJ_HUAWEI_A_0000083394    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083395   DOJ_HUAWEI_A_0000083399    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083400   DOJ_HUAWEI_A_0000083402    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083403   DOJ_HUAWEI_A_0000083410    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083411   DOJ_HUAWEI_A_0000083416    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083417   DOJ_HUAWEI_A_0000083425    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083426   DOJ_HUAWEI_A_0000083431    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083432   DOJ_HUAWEI_A_0000083434    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083435   DOJ_HUAWEI_A_0000083437    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083438   DOJ_HUAWEI_A_0000083445    SENSITIVE DISCOVERY



                                   Page 18 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 19 of 45 PageID #: 559
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000083446   DOJ_HUAWEI_A_0000083449    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083450   DOJ_HUAWEI_A_0000083456    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083599   DOJ_HUAWEI_A_0000083601    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083602   DOJ_HUAWEI_A_0000083604    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083605   DOJ_HUAWEI_A_0000083609    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083610   DOJ_HUAWEI_A_0000083612    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083613   DOJ_HUAWEI_A_0000083620    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083621   DOJ_HUAWEI_A_0000083626    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083627   DOJ_HUAWEI_A_0000083635    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083636   DOJ_HUAWEI_A_0000083639    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083640   DOJ_HUAWEI_A_0000083642    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083643   DOJ_HUAWEI_A_0000083645    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083646   DOJ_HUAWEI_A_0000083650    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083651   DOJ_HUAWEI_A_0000083653    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083654   DOJ_HUAWEI_A_0000083661    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083662   DOJ_HUAWEI_A_0000083667    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083668   DOJ_HUAWEI_A_0000083676    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083677   DOJ_HUAWEI_A_0000083677    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083678   DOJ_HUAWEI_A_0000083702    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083703   DOJ_HUAWEI_A_0000083704    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083705   DOJ_HUAWEI_A_0000083709    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083710   DOJ_HUAWEI_A_0000083734    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083735   DOJ_HUAWEI_A_0000083741    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083742   DOJ_HUAWEI_A_0000083743    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083744   DOJ_HUAWEI_A_0000083768    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083769   DOJ_HUAWEI_A_0000083772    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083773   DOJ_HUAWEI_A_0000083777    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000083778   DOJ_HUAWEI_A_0000083802    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000085329   DOJ_HUAWEI_A_0000085346    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000085347   DOJ_HUAWEI_A_0000085352    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088335   DOJ_HUAWEI_A_0000088336    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088337   DOJ_HUAWEI_A_0000088342    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088343   DOJ_HUAWEI_A_0000088352    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088353   DOJ_HUAWEI_A_0000088353    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088354   DOJ_HUAWEI_A_0000088355    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088356   DOJ_HUAWEI_A_0000088357    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088358   DOJ_HUAWEI_A_0000088362    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088363   DOJ_HUAWEI_A_0000088368    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088369   DOJ_HUAWEI_A_0000088369    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088370   DOJ_HUAWEI_A_0000088370    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088371   DOJ_HUAWEI_A_0000088375    SENSITIVE DISCOVERY



                                   Page 19 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 20 of 45 PageID #: 560
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000088376   DOJ_HUAWEI_A_0000088377    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088378   DOJ_HUAWEI_A_0000088378    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088379   DOJ_HUAWEI_A_0000088380    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088381   DOJ_HUAWEI_A_0000088381    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088382   DOJ_HUAWEI_A_0000088382    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088383   DOJ_HUAWEI_A_0000088383    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088384   DOJ_HUAWEI_A_0000088384    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088719   DOJ_HUAWEI_A_0000088719    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088720   DOJ_HUAWEI_A_0000088720    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088721   DOJ_HUAWEI_A_0000088724    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088725   DOJ_HUAWEI_A_0000088740    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088741   DOJ_HUAWEI_A_0000088741    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088742   DOJ_HUAWEI_A_0000088745    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088746   DOJ_HUAWEI_A_0000088746    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088747   DOJ_HUAWEI_A_0000088747    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088748   DOJ_HUAWEI_A_0000088807    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088808   DOJ_HUAWEI_A_0000088808    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088809   DOJ_HUAWEI_A_0000088813    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088814   DOJ_HUAWEI_A_0000088815    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088816   DOJ_HUAWEI_A_0000088820    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088821   DOJ_HUAWEI_A_0000088825    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088826   DOJ_HUAWEI_A_0000088955    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088956   DOJ_HUAWEI_A_0000088961    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088962   DOJ_HUAWEI_A_0000088962    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088963   DOJ_HUAWEI_A_0000088963    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088964   DOJ_HUAWEI_A_0000088964    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088965   DOJ_HUAWEI_A_0000088965    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088966   DOJ_HUAWEI_A_0000088966    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088967   DOJ_HUAWEI_A_0000088967    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088968   DOJ_HUAWEI_A_0000088968    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088969   DOJ_HUAWEI_A_0000088969    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088970   DOJ_HUAWEI_A_0000088985    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088986   DOJ_HUAWEI_A_0000088987    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000088988   DOJ_HUAWEI_A_0000089004    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089005   DOJ_HUAWEI_A_0000089022    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089023   DOJ_HUAWEI_A_0000089024    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089025   DOJ_HUAWEI_A_0000089025    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089026   DOJ_HUAWEI_A_0000089027    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089028   DOJ_HUAWEI_A_0000089028    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089029   DOJ_HUAWEI_A_0000089029    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089030   DOJ_HUAWEI_A_0000089030    SENSITIVE DISCOVERY



                                   Page 20 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 21 of 45 PageID #: 561
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000089031   DOJ_HUAWEI_A_0000089031    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089032   DOJ_HUAWEI_A_0000089037    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089038   DOJ_HUAWEI_A_0000089038    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089039   DOJ_HUAWEI_A_0000089043    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089044   DOJ_HUAWEI_A_0000089044    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089045   DOJ_HUAWEI_A_0000089049    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089050   DOJ_HUAWEI_A_0000089179    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089180   DOJ_HUAWEI_A_0000089194    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089195   DOJ_HUAWEI_A_0000089200    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089201   DOJ_HUAWEI_A_0000089247    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089248   DOJ_HUAWEI_A_0000089248    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089249   DOJ_HUAWEI_A_0000089249    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089250   DOJ_HUAWEI_A_0000089250    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089251   DOJ_HUAWEI_A_0000089310    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089311   DOJ_HUAWEI_A_0000089311    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000089312   DOJ_HUAWEI_A_0000089316    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000100928   DOJ_HUAWEI_A_0000100928    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000100929   DOJ_HUAWEI_A_0000100934    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116361   DOJ_HUAWEI_A_0000116361    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116362   DOJ_HUAWEI_A_0000116377    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116378   DOJ_HUAWEI_A_0000116378    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116379   DOJ_HUAWEI_A_0000116382    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116383   DOJ_HUAWEI_A_0000116383    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116384   DOJ_HUAWEI_A_0000116384    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116385   DOJ_HUAWEI_A_0000116444    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116445   DOJ_HUAWEI_A_0000116445    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116446   DOJ_HUAWEI_A_0000116450    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116451   DOJ_HUAWEI_A_0000116452    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116453   DOJ_HUAWEI_A_0000116457    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116458   DOJ_HUAWEI_A_0000116462    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116463   DOJ_HUAWEI_A_0000116592    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116593   DOJ_HUAWEI_A_0000116598    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116599   DOJ_HUAWEI_A_0000116599    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116600   DOJ_HUAWEI_A_0000116600    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116601   DOJ_HUAWEI_A_0000116601    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116602   DOJ_HUAWEI_A_0000116602    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116603   DOJ_HUAWEI_A_0000116603    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116604   DOJ_HUAWEI_A_0000116604    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116605   DOJ_HUAWEI_A_0000116605    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116606   DOJ_HUAWEI_A_0000116606    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116627   DOJ_HUAWEI_A_0000116627    SENSITIVE DISCOVERY



                                   Page 21 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 22 of 45 PageID #: 562
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000116628   DOJ_HUAWEI_A_0000116643    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116644   DOJ_HUAWEI_A_0000116646    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116647   DOJ_HUAWEI_A_0000116650    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116651   DOJ_HUAWEI_A_0000116651    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116652   DOJ_HUAWEI_A_0000116652    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116653   DOJ_HUAWEI_A_0000116712    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116713   DOJ_HUAWEI_A_0000116713    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116714   DOJ_HUAWEI_A_0000116718    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116719   DOJ_HUAWEI_A_0000116720    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116721   DOJ_HUAWEI_A_0000116725    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116726   DOJ_HUAWEI_A_0000116730    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116731   DOJ_HUAWEI_A_0000116860    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116861   DOJ_HUAWEI_A_0000116866    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116867   DOJ_HUAWEI_A_0000116867    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116868   DOJ_HUAWEI_A_0000116868    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116869   DOJ_HUAWEI_A_0000116869    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116870   DOJ_HUAWEI_A_0000116870    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116871   DOJ_HUAWEI_A_0000116871    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116872   DOJ_HUAWEI_A_0000116872    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116873   DOJ_HUAWEI_A_0000116873    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116874   DOJ_HUAWEI_A_0000116874    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116875   DOJ_HUAWEI_A_0000116890    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116891   DOJ_HUAWEI_A_0000116892    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116893   DOJ_HUAWEI_A_0000116909    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116910   DOJ_HUAWEI_A_0000116927    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116928   DOJ_HUAWEI_A_0000116929    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116930   DOJ_HUAWEI_A_0000116930    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116931   DOJ_HUAWEI_A_0000116932    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116933   DOJ_HUAWEI_A_0000116933    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116934   DOJ_HUAWEI_A_0000116934    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116935   DOJ_HUAWEI_A_0000116935    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116936   DOJ_HUAWEI_A_0000116936    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116937   DOJ_HUAWEI_A_0000116942    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116943   DOJ_HUAWEI_A_0000116943    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116944   DOJ_HUAWEI_A_0000116948    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116949   DOJ_HUAWEI_A_0000116949    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116950   DOJ_HUAWEI_A_0000116954    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000116955   DOJ_HUAWEI_A_0000117084    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000117085   DOJ_HUAWEI_A_0000117099    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000117100   DOJ_HUAWEI_A_0000117105    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000117106   DOJ_HUAWEI_A_0000117152    SENSITIVE DISCOVERY



                                   Page 22 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 23 of 45 PageID #: 563
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000117153   DOJ_HUAWEI_A_0000117153    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000117154   DOJ_HUAWEI_A_0000117154    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000117155   DOJ_HUAWEI_A_0000117155    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000117156   DOJ_HUAWEI_A_0000117215    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000117216   DOJ_HUAWEI_A_0000117216    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000117217   DOJ_HUAWEI_A_0000117221    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000122137   DOJ_HUAWEI_A_0000122142    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000122143   DOJ_HUAWEI_A_0000122434    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000122435   DOJ_HUAWEI_A_0000122447    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000122448   DOJ_HUAWEI_A_0000122477    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000122478   DOJ_HUAWEI_A_0000122478    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000122479   DOJ_HUAWEI_A_0000122587    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000122588   DOJ_HUAWEI_A_0000122811    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000122812   DOJ_HUAWEI_A_0000122812    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000122813   DOJ_HUAWEI_A_0000122813    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000122814   DOJ_HUAWEI_A_0000122814    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000122815   DOJ_HUAWEI_A_0000122923    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000122924   DOJ_HUAWEI_A_0000123147    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000123148   DOJ_HUAWEI_A_0000123154    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000123155   DOJ_HUAWEI_A_0000123155    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000123156   DOJ_HUAWEI_A_0000123163    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000123164   DOJ_HUAWEI_A_0000123164    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000151873   DOJ_HUAWEI_A_0000151873    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000151874   DOJ_HUAWEI_A_0000151879    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000151880   DOJ_HUAWEI_A_0000151885    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000151886   DOJ_HUAWEI_A_0000151891    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000151892   DOJ_HUAWEI_A_0000151897    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000151898   DOJ_HUAWEI_A_0000151903    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000151980   DOJ_HUAWEI_A_0000151980    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000151981   DOJ_HUAWEI_A_0000151996    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000151997   DOJ_HUAWEI_A_0000151999    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152000   DOJ_HUAWEI_A_0000152003    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152004   DOJ_HUAWEI_A_0000152004    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152005   DOJ_HUAWEI_A_0000152005    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152006   DOJ_HUAWEI_A_0000152065    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152066   DOJ_HUAWEI_A_0000152066    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152067   DOJ_HUAWEI_A_0000152071    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152072   DOJ_HUAWEI_A_0000152073    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152074   DOJ_HUAWEI_A_0000152078    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152079   DOJ_HUAWEI_A_0000152083    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152084   DOJ_HUAWEI_A_0000152213    SENSITIVE DISCOVERY



                                   Page 23 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 24 of 45 PageID #: 564
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000152214   DOJ_HUAWEI_A_0000152219    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152220   DOJ_HUAWEI_A_0000152220    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152221   DOJ_HUAWEI_A_0000152221    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152222   DOJ_HUAWEI_A_0000152222    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152223   DOJ_HUAWEI_A_0000152223    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152224   DOJ_HUAWEI_A_0000152224    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152225   DOJ_HUAWEI_A_0000152225    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152226   DOJ_HUAWEI_A_0000152226    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152227   DOJ_HUAWEI_A_0000152227    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152228   DOJ_HUAWEI_A_0000152243    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152244   DOJ_HUAWEI_A_0000152245    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152246   DOJ_HUAWEI_A_0000152262    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152263   DOJ_HUAWEI_A_0000152280    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152281   DOJ_HUAWEI_A_0000152282    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152283   DOJ_HUAWEI_A_0000152283    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152284   DOJ_HUAWEI_A_0000152285    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152286   DOJ_HUAWEI_A_0000152286    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152287   DOJ_HUAWEI_A_0000152287    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152288   DOJ_HUAWEI_A_0000152288    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152289   DOJ_HUAWEI_A_0000152289    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152290   DOJ_HUAWEI_A_0000152295    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152296   DOJ_HUAWEI_A_0000152296    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152297   DOJ_HUAWEI_A_0000152301    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152302   DOJ_HUAWEI_A_0000152302    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152303   DOJ_HUAWEI_A_0000152307    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152308   DOJ_HUAWEI_A_0000152437    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152438   DOJ_HUAWEI_A_0000152452    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152453   DOJ_HUAWEI_A_0000152458    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152459   DOJ_HUAWEI_A_0000152505    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152506   DOJ_HUAWEI_A_0000152506    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152507   DOJ_HUAWEI_A_0000152507    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152508   DOJ_HUAWEI_A_0000152508    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152509   DOJ_HUAWEI_A_0000152568    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152569   DOJ_HUAWEI_A_0000152569    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000152570   DOJ_HUAWEI_A_0000152574    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000164129   DOJ_HUAWEI_A_0000164134    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000164135   DOJ_HUAWEI_A_0000164138    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000165779   DOJ_HUAWEI_A_0000165780    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000165781   DOJ_HUAWEI_A_0000165785    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000168207   DOJ_HUAWEI_A_0000168207    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000168208   DOJ_HUAWEI_A_0000168213    SENSITIVE DISCOVERY



                                   Page 24 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 25 of 45 PageID #: 565
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000168214   DOJ_HUAWEI_A_0000168217    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000168740   DOJ_HUAWEI_A_0000168741    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000168742   DOJ_HUAWEI_A_0000168747    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000195203   DOJ_HUAWEI_A_0000195213    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000195214   DOJ_HUAWEI_A_0000195217    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000220090   DOJ_HUAWEI_A_0000220093    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000220094   DOJ_HUAWEI_A_0000220100    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000233850   DOJ_HUAWEI_A_0000233850    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000233851   DOJ_HUAWEI_A_0000233857    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000235397   DOJ_HUAWEI_A_0000235400    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000235401   DOJ_HUAWEI_A_0000235407    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000240928   DOJ_HUAWEI_A_0000240938    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000240939   DOJ_HUAWEI_A_0000240946    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241094   DOJ_HUAWEI_A_0000241100    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241101   DOJ_HUAWEI_A_0000241111    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241112   DOJ_HUAWEI_A_0000241116    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241117   DOJ_HUAWEI_A_0000241118    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241119   DOJ_HUAWEI_A_0000241119    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241120   DOJ_HUAWEI_A_0000241120    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241121   DOJ_HUAWEI_A_0000241121    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241122   DOJ_HUAWEI_A_0000241123    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241124   DOJ_HUAWEI_A_0000241126    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241127   DOJ_HUAWEI_A_0000241128    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241129   DOJ_HUAWEI_A_0000241129    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241130   DOJ_HUAWEI_A_0000241131    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241132   DOJ_HUAWEI_A_0000241133    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241134   DOJ_HUAWEI_A_0000241134    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241135   DOJ_HUAWEI_A_0000241135    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241136   DOJ_HUAWEI_A_0000241137    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241138   DOJ_HUAWEI_A_0000241141    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241142   DOJ_HUAWEI_A_0000241146    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241147   DOJ_HUAWEI_A_0000241147    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241148   DOJ_HUAWEI_A_0000241149    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241150   DOJ_HUAWEI_A_0000241151    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241152   DOJ_HUAWEI_A_0000241152    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241153   DOJ_HUAWEI_A_0000241154    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241155   DOJ_HUAWEI_A_0000241155    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241156   DOJ_HUAWEI_A_0000241156    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241157   DOJ_HUAWEI_A_0000241157    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241158   DOJ_HUAWEI_A_0000241158    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241159   DOJ_HUAWEI_A_0000241160    SENSITIVE DISCOVERY



                                   Page 25 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 26 of 45 PageID #: 566
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000241161   DOJ_HUAWEI_A_0000241161    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241162   DOJ_HUAWEI_A_0000241162    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241163   DOJ_HUAWEI_A_0000241164    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241165   DOJ_HUAWEI_A_0000241166    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241167   DOJ_HUAWEI_A_0000241167    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241168   DOJ_HUAWEI_A_0000241168    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241169   DOJ_HUAWEI_A_0000241170    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241171   DOJ_HUAWEI_A_0000241171    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241172   DOJ_HUAWEI_A_0000241173    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241174   DOJ_HUAWEI_A_0000241178    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241179   DOJ_HUAWEI_A_0000241184    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241185   DOJ_HUAWEI_A_0000241186    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241187   DOJ_HUAWEI_A_0000241188    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241189   DOJ_HUAWEI_A_0000241189    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241190   DOJ_HUAWEI_A_0000241190    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241191   DOJ_HUAWEI_A_0000241193    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241194   DOJ_HUAWEI_A_0000241194    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241195   DOJ_HUAWEI_A_0000241196    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241197   DOJ_HUAWEI_A_0000241197    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241198   DOJ_HUAWEI_A_0000241198    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241199   DOJ_HUAWEI_A_0000241199    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241200   DOJ_HUAWEI_A_0000241201    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241202   DOJ_HUAWEI_A_0000241202    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241203   DOJ_HUAWEI_A_0000241203    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241204   DOJ_HUAWEI_A_0000241208    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241209   DOJ_HUAWEI_A_0000241209    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241210   DOJ_HUAWEI_A_0000241210    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241211   DOJ_HUAWEI_A_0000241211    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241212   DOJ_HUAWEI_A_0000241212    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241213   DOJ_HUAWEI_A_0000241214    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241215   DOJ_HUAWEI_A_0000241222    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241223   DOJ_HUAWEI_A_0000241225    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241226   DOJ_HUAWEI_A_0000241227    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241228   DOJ_HUAWEI_A_0000241229    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241230   DOJ_HUAWEI_A_0000241230    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241231   DOJ_HUAWEI_A_0000241232    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241233   DOJ_HUAWEI_A_0000241234    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241235   DOJ_HUAWEI_A_0000241236    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241237   DOJ_HUAWEI_A_0000241238    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241239   DOJ_HUAWEI_A_0000241240    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241241   DOJ_HUAWEI_A_0000241242    SENSITIVE DISCOVERY



                                   Page 26 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 27 of 45 PageID #: 567
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000241243   DOJ_HUAWEI_A_0000241244    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241245   DOJ_HUAWEI_A_0000241253    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241254   DOJ_HUAWEI_A_0000241255    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241256   DOJ_HUAWEI_A_0000241257    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241258   DOJ_HUAWEI_A_0000241260    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241261   DOJ_HUAWEI_A_0000241268    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241269   DOJ_HUAWEI_A_0000241299    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241300   DOJ_HUAWEI_A_0000241300    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241301   DOJ_HUAWEI_A_0000241306    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241307   DOJ_HUAWEI_A_0000241361    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241362   DOJ_HUAWEI_A_0000241362    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241363   DOJ_HUAWEI_A_0000241363    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241364   DOJ_HUAWEI_A_0000241364    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241365   DOJ_HUAWEI_A_0000241366    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241367   DOJ_HUAWEI_A_0000241368    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241369   DOJ_HUAWEI_A_0000241369    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241370   DOJ_HUAWEI_A_0000241370    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241371   DOJ_HUAWEI_A_0000241564    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000241565   DOJ_HUAWEI_A_0000242016    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242017   DOJ_HUAWEI_A_0000242018    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242019   DOJ_HUAWEI_A_0000242019    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242020   DOJ_HUAWEI_A_0000242020    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242021   DOJ_HUAWEI_A_0000242021    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242022   DOJ_HUAWEI_A_0000242022    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242023   DOJ_HUAWEI_A_0000242023    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242064   DOJ_HUAWEI_A_0000242071    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242072   DOJ_HUAWEI_A_0000242084    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242085   DOJ_HUAWEI_A_0000242086    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242087   DOJ_HUAWEI_A_0000242088    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242089   DOJ_HUAWEI_A_0000242090    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242091   DOJ_HUAWEI_A_0000242092    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242093   DOJ_HUAWEI_A_0000242094    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242095   DOJ_HUAWEI_A_0000242096    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242097   DOJ_HUAWEI_A_0000242098    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242099   DOJ_HUAWEI_A_0000242107    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242108   DOJ_HUAWEI_A_0000242109    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242110   DOJ_HUAWEI_A_0000242111    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242112   DOJ_HUAWEI_A_0000242114    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242115   DOJ_HUAWEI_A_0000242119    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242120   DOJ_HUAWEI_A_0000242121    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242122   DOJ_HUAWEI_A_0000242122    SENSITIVE DISCOVERY



                                   Page 27 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 28 of 45 PageID #: 568
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000242123   DOJ_HUAWEI_A_0000242123    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242124   DOJ_HUAWEI_A_0000242124    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242125   DOJ_HUAWEI_A_0000242126    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242127   DOJ_HUAWEI_A_0000242129    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242130   DOJ_HUAWEI_A_0000242131    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242132   DOJ_HUAWEI_A_0000242132    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242133   DOJ_HUAWEI_A_0000242134    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242135   DOJ_HUAWEI_A_0000242136    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242137   DOJ_HUAWEI_A_0000242137    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242138   DOJ_HUAWEI_A_0000242138    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242139   DOJ_HUAWEI_A_0000242140    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242141   DOJ_HUAWEI_A_0000242144    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242145   DOJ_HUAWEI_A_0000242149    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242150   DOJ_HUAWEI_A_0000242150    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242151   DOJ_HUAWEI_A_0000242152    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242153   DOJ_HUAWEI_A_0000242154    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242155   DOJ_HUAWEI_A_0000242155    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242156   DOJ_HUAWEI_A_0000242157    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242158   DOJ_HUAWEI_A_0000242158    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242159   DOJ_HUAWEI_A_0000242159    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242160   DOJ_HUAWEI_A_0000242160    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242161   DOJ_HUAWEI_A_0000242161    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242162   DOJ_HUAWEI_A_0000242162    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242163   DOJ_HUAWEI_A_0000242164    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242165   DOJ_HUAWEI_A_0000242165    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242166   DOJ_HUAWEI_A_0000242166    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242167   DOJ_HUAWEI_A_0000242168    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242169   DOJ_HUAWEI_A_0000242170    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242171   DOJ_HUAWEI_A_0000242171    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242172   DOJ_HUAWEI_A_0000242172    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242173   DOJ_HUAWEI_A_0000242174    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242175   DOJ_HUAWEI_A_0000242175    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242176   DOJ_HUAWEI_A_0000242177    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242178   DOJ_HUAWEI_A_0000242182    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242183   DOJ_HUAWEI_A_0000242188    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242189   DOJ_HUAWEI_A_0000242190    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242191   DOJ_HUAWEI_A_0000242192    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242193   DOJ_HUAWEI_A_0000242193    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242194   DOJ_HUAWEI_A_0000242194    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242195   DOJ_HUAWEI_A_0000242197    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242198   DOJ_HUAWEI_A_0000242198    SENSITIVE DISCOVERY



                                   Page 28 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 29 of 45 PageID #: 569
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000242199   DOJ_HUAWEI_A_0000242200    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242201   DOJ_HUAWEI_A_0000242201    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242202   DOJ_HUAWEI_A_0000242202    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242203   DOJ_HUAWEI_A_0000242203    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242204   DOJ_HUAWEI_A_0000242205    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242206   DOJ_HUAWEI_A_0000242206    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242207   DOJ_HUAWEI_A_0000242207    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242208   DOJ_HUAWEI_A_0000242212    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242213   DOJ_HUAWEI_A_0000242213    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242214   DOJ_HUAWEI_A_0000242214    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242215   DOJ_HUAWEI_A_0000242215    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242216   DOJ_HUAWEI_A_0000242216    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242217   DOJ_HUAWEI_A_0000242218    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242219   DOJ_HUAWEI_A_0000242226    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242227   DOJ_HUAWEI_A_0000242229    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242230   DOJ_HUAWEI_A_0000242231    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242232   DOJ_HUAWEI_A_0000242233    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242234   DOJ_HUAWEI_A_0000242234    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242235   DOJ_HUAWEI_A_0000242289    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242290   DOJ_HUAWEI_A_0000242290    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242291   DOJ_HUAWEI_A_0000242380    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242381   DOJ_HUAWEI_A_0000242381    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242382   DOJ_HUAWEI_A_0000242389    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242390   DOJ_HUAWEI_A_0000242420    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242421   DOJ_HUAWEI_A_0000242421    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242422   DOJ_HUAWEI_A_0000242427    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242428   DOJ_HUAWEI_A_0000242428    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242429   DOJ_HUAWEI_A_0000242429    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242430   DOJ_HUAWEI_A_0000242431    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242432   DOJ_HUAWEI_A_0000242433    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242434   DOJ_HUAWEI_A_0000242434    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242435   DOJ_HUAWEI_A_0000242435    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242436   DOJ_HUAWEI_A_0000242629    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000242630   DOJ_HUAWEI_A_0000243081    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000243082   DOJ_HUAWEI_A_0000243083    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000243084   DOJ_HUAWEI_A_0000243084    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000243085   DOJ_HUAWEI_A_0000243085    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000243086   DOJ_HUAWEI_A_0000243086    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000243087   DOJ_HUAWEI_A_0000243087    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000243161   DOJ_HUAWEI_A_0000243164    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000243165   DOJ_HUAWEI_A_0000243165    SENSITIVE DISCOVERY



                                   Page 29 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 30 of 45 PageID #: 570
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000243166   DOJ_HUAWEI_A_0000243173    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000243174   DOJ_HUAWEI_A_0000243174    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000243175   DOJ_HUAWEI_A_0000243175    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000243176   DOJ_HUAWEI_A_0000243179    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000243180   DOJ_HUAWEI_A_0000243180    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000243181   DOJ_HUAWEI_A_0000243181    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000243182   DOJ_HUAWEI_A_0000243182    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000252949   DOJ_HUAWEI_A_0000252954    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000252955   DOJ_HUAWEI_A_0000252985    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000252986   DOJ_HUAWEI_A_0000252995    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000252996   DOJ_HUAWEI_A_0000252996    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000252997   DOJ_HUAWEI_A_0000252997    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000252998   DOJ_HUAWEI_A_0000253003    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253004   DOJ_HUAWEI_A_0000253006    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253007   DOJ_HUAWEI_A_0000253009    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253010   DOJ_HUAWEI_A_0000253013    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253014   DOJ_HUAWEI_A_0000253017    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253018   DOJ_HUAWEI_A_0000253021    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253022   DOJ_HUAWEI_A_0000253024    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253025   DOJ_HUAWEI_A_0000253026    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253027   DOJ_HUAWEI_A_0000253028    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253029   DOJ_HUAWEI_A_0000253033    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253034   DOJ_HUAWEI_A_0000253037    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253038   DOJ_HUAWEI_A_0000253039    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253040   DOJ_HUAWEI_A_0000253041    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253042   DOJ_HUAWEI_A_0000253043    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253044   DOJ_HUAWEI_A_0000253046    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253047   DOJ_HUAWEI_A_0000253047    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253048   DOJ_HUAWEI_A_0000253048    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253049   DOJ_HUAWEI_A_0000253050    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253051   DOJ_HUAWEI_A_0000253079    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253080   DOJ_HUAWEI_A_0000253149    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253150   DOJ_HUAWEI_A_0000253152    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253153   DOJ_HUAWEI_A_0000253164    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253165   DOJ_HUAWEI_A_0000253165    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253166   DOJ_HUAWEI_A_0000253168    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253169   DOJ_HUAWEI_A_0000253173    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253174   DOJ_HUAWEI_A_0000253178    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253179   DOJ_HUAWEI_A_0000253181    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253182   DOJ_HUAWEI_A_0000253191    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253192   DOJ_HUAWEI_A_0000253195    SENSITIVE DISCOVERY



                                   Page 30 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 31 of 45 PageID #: 571
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000253196   DOJ_HUAWEI_A_0000253269    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253270   DOJ_HUAWEI_A_0000253271    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253272   DOJ_HUAWEI_A_0000253274    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253275   DOJ_HUAWEI_A_0000253275    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253276   DOJ_HUAWEI_A_0000253276    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253277   DOJ_HUAWEI_A_0000253278    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253279   DOJ_HUAWEI_A_0000253280    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253281   DOJ_HUAWEI_A_0000253281    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253282   DOJ_HUAWEI_A_0000253283    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253284   DOJ_HUAWEI_A_0000253287    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253288   DOJ_HUAWEI_A_0000253288    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253289   DOJ_HUAWEI_A_0000253289    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253290   DOJ_HUAWEI_A_0000253290    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253291   DOJ_HUAWEI_A_0000253292    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253293   DOJ_HUAWEI_A_0000253294    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253295   DOJ_HUAWEI_A_0000253302    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253303   DOJ_HUAWEI_A_0000253304    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253305   DOJ_HUAWEI_A_0000253306    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253307   DOJ_HUAWEI_A_0000253308    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000253309   DOJ_HUAWEI_A_0000253314    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000275372   DOJ_HUAWEI_A_0000275373    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000275374   DOJ_HUAWEI_A_0000275381    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000288104   DOJ_HUAWEI_A_0000288108    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000288109   DOJ_HUAWEI_A_0000288114    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000296340   DOJ_HUAWEI_A_0000296342    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000296343   DOJ_HUAWEI_A_0000296348    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000296349   DOJ_HUAWEI_A_0000296354    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000296355   DOJ_HUAWEI_A_0000296359    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000299897   DOJ_HUAWEI_A_0000299897    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000299898   DOJ_HUAWEI_A_0000299903    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000301746   DOJ_HUAWEI_A_0000301746    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000301747   DOJ_HUAWEI_A_0000301752    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000302292   DOJ_HUAWEI_A_0000302293    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000302294   DOJ_HUAWEI_A_0000302317    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000302318   DOJ_HUAWEI_A_0000302323    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000303577   DOJ_HUAWEI_A_0000303577    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000303578   DOJ_HUAWEI_A_0000303583    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000303584   DOJ_HUAWEI_A_0000303589    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000303590   DOJ_HUAWEI_A_0000303595    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000303596   DOJ_HUAWEI_A_0000303601    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000303709   DOJ_HUAWEI_A_0000303709    SENSITIVE DISCOVERY



                                   Page 31 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 32 of 45 PageID #: 572
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000303710   DOJ_HUAWEI_A_0000303715    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000305741   DOJ_HUAWEI_A_0000305742    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000305743   DOJ_HUAWEI_A_0000305749    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000307394   DOJ_HUAWEI_A_0000307394    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000307395   DOJ_HUAWEI_A_0000307405    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000307406   DOJ_HUAWEI_A_0000307407    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000307408   DOJ_HUAWEI_A_0000307423    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000307424   DOJ_HUAWEI_A_0000307426    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000307427   DOJ_HUAWEI_A_0000307428    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000307429   DOJ_HUAWEI_A_0000307436    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000317378   DOJ_HUAWEI_A_0000317380    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000317381   DOJ_HUAWEI_A_0000317382    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000317383   DOJ_HUAWEI_A_0000317388    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000318792   DOJ_HUAWEI_A_0000318793    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000318794   DOJ_HUAWEI_A_0000318796    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000318797   DOJ_HUAWEI_A_0000318801    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000318802   DOJ_HUAWEI_A_0000318823    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000318824   DOJ_HUAWEI_A_0000318824    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000318825   DOJ_HUAWEI_A_0000318825    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000318826   DOJ_HUAWEI_A_0000318826    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000318827   DOJ_HUAWEI_A_0000318827    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000318828   DOJ_HUAWEI_A_0000318828    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000318829   DOJ_HUAWEI_A_0000318878    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000318879   DOJ_HUAWEI_A_0000318882    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000318883   DOJ_HUAWEI_A_0000318894    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000318895   DOJ_HUAWEI_A_0000318900    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000355167   DOJ_HUAWEI_A_0000355169    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000355170   DOJ_HUAWEI_A_0000355176    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000358589   DOJ_HUAWEI_A_0000358592    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000358593   DOJ_HUAWEI_A_0000358593    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000358594   DOJ_HUAWEI_A_0000358601    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000358602   DOJ_HUAWEI_A_0000358602    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000358603   DOJ_HUAWEI_A_0000358648    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000359375   DOJ_HUAWEI_A_0000359379    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000359380   DOJ_HUAWEI_A_0000359380    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000359381   DOJ_HUAWEI_A_0000359382    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000359383   DOJ_HUAWEI_A_0000359390    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000359391   DOJ_HUAWEI_A_0000359422    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000360005   DOJ_HUAWEI_A_0000360005    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000360006   DOJ_HUAWEI_A_0000360013    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000360366   DOJ_HUAWEI_A_0000360366    SENSITIVE DISCOVERY



                                   Page 32 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 33 of 45 PageID #: 573
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000360367   DOJ_HUAWEI_A_0000360398    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000360399   DOJ_HUAWEI_A_0000360406    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000360494   DOJ_HUAWEI_A_0000360494    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000360495   DOJ_HUAWEI_A_0000360502    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000360503   DOJ_HUAWEI_A_0000360534    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000360535   DOJ_HUAWEI_A_0000360538    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000360539   DOJ_HUAWEI_A_0000360539    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000360627   DOJ_HUAWEI_A_0000360628    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000360629   DOJ_HUAWEI_A_0000360659    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000362548   DOJ_HUAWEI_A_0000362548    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000362549   DOJ_HUAWEI_A_0000362556    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000362557   DOJ_HUAWEI_A_0000362587    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000362734   DOJ_HUAWEI_A_0000362741    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387729   DOJ_HUAWEI_A_0000387730    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387731   DOJ_HUAWEI_A_0000387735    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387736   DOJ_HUAWEI_A_0000387752    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387753   DOJ_HUAWEI_A_0000387753    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387754   DOJ_HUAWEI_A_0000387813    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387814   DOJ_HUAWEI_A_0000387814    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387815   DOJ_HUAWEI_A_0000387819    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387820   DOJ_HUAWEI_A_0000387822    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387823   DOJ_HUAWEI_A_0000387824    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387825   DOJ_HUAWEI_A_0000387826    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387827   DOJ_HUAWEI_A_0000387827    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387828   DOJ_HUAWEI_A_0000387829    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387830   DOJ_HUAWEI_A_0000387834    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387835   DOJ_HUAWEI_A_0000387836    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387837   DOJ_HUAWEI_A_0000387841    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387842   DOJ_HUAWEI_A_0000387842    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387843   DOJ_HUAWEI_A_0000387848    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387849   DOJ_HUAWEI_A_0000387854    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387855   DOJ_HUAWEI_A_0000387860    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387861   DOJ_HUAWEI_A_0000387866    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387867   DOJ_HUAWEI_A_0000387867    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387868   DOJ_HUAWEI_A_0000387868    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387869   DOJ_HUAWEI_A_0000387869    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387870   DOJ_HUAWEI_A_0000387870    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387871   DOJ_HUAWEI_A_0000387871    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387872   DOJ_HUAWEI_A_0000387872    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387873   DOJ_HUAWEI_A_0000387874    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387875   DOJ_HUAWEI_A_0000387875    SENSITIVE DISCOVERY



                                   Page 33 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 34 of 45 PageID #: 574
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000387876   DOJ_HUAWEI_A_0000387877    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387878   DOJ_HUAWEI_A_0000387880    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387881   DOJ_HUAWEI_A_0000387882    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387883   DOJ_HUAWEI_A_0000387883    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387884   DOJ_HUAWEI_A_0000387884    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387885   DOJ_HUAWEI_A_0000387886    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387887   DOJ_HUAWEI_A_0000387905    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387906   DOJ_HUAWEI_A_0000387906    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387907   DOJ_HUAWEI_A_0000387907    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387908   DOJ_HUAWEI_A_0000387911    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387912   DOJ_HUAWEI_A_0000387971    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387972   DOJ_HUAWEI_A_0000387972    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387973   DOJ_HUAWEI_A_0000387977    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387978   DOJ_HUAWEI_A_0000387979    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387980   DOJ_HUAWEI_A_0000387980    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387981   DOJ_HUAWEI_A_0000387982    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387983   DOJ_HUAWEI_A_0000387987    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387988   DOJ_HUAWEI_A_0000387990    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000387991   DOJ_HUAWEI_A_0000388002    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388003   DOJ_HUAWEI_A_0000388003    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388004   DOJ_HUAWEI_A_0000388005    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388006   DOJ_HUAWEI_A_0000388010    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388011   DOJ_HUAWEI_A_0000388015    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388016   DOJ_HUAWEI_A_0000388018    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388019   DOJ_HUAWEI_A_0000388019    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388020   DOJ_HUAWEI_A_0000388025    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388026   DOJ_HUAWEI_A_0000388031    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388032   DOJ_HUAWEI_A_0000388037    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388038   DOJ_HUAWEI_A_0000388043    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388044   DOJ_HUAWEI_A_0000388044    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388045   DOJ_HUAWEI_A_0000388045    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388046   DOJ_HUAWEI_A_0000388046    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388047   DOJ_HUAWEI_A_0000388047    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388048   DOJ_HUAWEI_A_0000388048    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388049   DOJ_HUAWEI_A_0000388049    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388050   DOJ_HUAWEI_A_0000388051    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388052   DOJ_HUAWEI_A_0000388052    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388053   DOJ_HUAWEI_A_0000388054    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388055   DOJ_HUAWEI_A_0000388057    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388058   DOJ_HUAWEI_A_0000388059    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388060   DOJ_HUAWEI_A_0000388060    SENSITIVE DISCOVERY



                                   Page 34 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 35 of 45 PageID #: 575
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000388061   DOJ_HUAWEI_A_0000388061    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388062   DOJ_HUAWEI_A_0000388065    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388066   DOJ_HUAWEI_A_0000388066    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388067   DOJ_HUAWEI_A_0000388091    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388092   DOJ_HUAWEI_A_0000388092    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388093   DOJ_HUAWEI_A_0000388117    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388137   DOJ_HUAWEI_A_0000388137    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388138   DOJ_HUAWEI_A_0000388138    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388139   DOJ_HUAWEI_A_0000388157    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388158   DOJ_HUAWEI_A_0000388158    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388159   DOJ_HUAWEI_A_0000388159    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388160   DOJ_HUAWEI_A_0000388163    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388164   DOJ_HUAWEI_A_0000388223    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388224   DOJ_HUAWEI_A_0000388224    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388225   DOJ_HUAWEI_A_0000388229    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388230   DOJ_HUAWEI_A_0000388231    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388232   DOJ_HUAWEI_A_0000388232    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388233   DOJ_HUAWEI_A_0000388234    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388235   DOJ_HUAWEI_A_0000388239    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388240   DOJ_HUAWEI_A_0000388242    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388243   DOJ_HUAWEI_A_0000388254    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388255   DOJ_HUAWEI_A_0000388255    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388256   DOJ_HUAWEI_A_0000388257    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388258   DOJ_HUAWEI_A_0000388262    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388263   DOJ_HUAWEI_A_0000388267    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388268   DOJ_HUAWEI_A_0000388270    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388271   DOJ_HUAWEI_A_0000388271    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388272   DOJ_HUAWEI_A_0000388277    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388278   DOJ_HUAWEI_A_0000388283    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388284   DOJ_HUAWEI_A_0000388289    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388290   DOJ_HUAWEI_A_0000388295    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388296   DOJ_HUAWEI_A_0000388296    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388297   DOJ_HUAWEI_A_0000388297    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388298   DOJ_HUAWEI_A_0000388298    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388299   DOJ_HUAWEI_A_0000388299    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388300   DOJ_HUAWEI_A_0000388300    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388301   DOJ_HUAWEI_A_0000388301    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388302   DOJ_HUAWEI_A_0000388303    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388304   DOJ_HUAWEI_A_0000388304    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388305   DOJ_HUAWEI_A_0000388306    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388307   DOJ_HUAWEI_A_0000388309    SENSITIVE DISCOVERY



                                   Page 35 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 36 of 45 PageID #: 576
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000388310   DOJ_HUAWEI_A_0000388311    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388312   DOJ_HUAWEI_A_0000388312    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388313   DOJ_HUAWEI_A_0000388313    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388314   DOJ_HUAWEI_A_0000388315    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388316   DOJ_HUAWEI_A_0000388318    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388319   DOJ_HUAWEI_A_0000388319    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388320   DOJ_HUAWEI_A_0000388320    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388443   DOJ_HUAWEI_A_0000388444    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388445   DOJ_HUAWEI_A_0000388475    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388476   DOJ_HUAWEI_A_0000388476    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388477   DOJ_HUAWEI_A_0000388477    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388478   DOJ_HUAWEI_A_0000388478    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388479   DOJ_HUAWEI_A_0000388484    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388485   DOJ_HUAWEI_A_0000388487    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388488   DOJ_HUAWEI_A_0000388490    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388491   DOJ_HUAWEI_A_0000388494    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388495   DOJ_HUAWEI_A_0000388498    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388499   DOJ_HUAWEI_A_0000388502    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388503   DOJ_HUAWEI_A_0000388505    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388506   DOJ_HUAWEI_A_0000388507    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388508   DOJ_HUAWEI_A_0000388509    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388510   DOJ_HUAWEI_A_0000388514    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388515   DOJ_HUAWEI_A_0000388518    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388519   DOJ_HUAWEI_A_0000388522    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388523   DOJ_HUAWEI_A_0000388524    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388525   DOJ_HUAWEI_A_0000388526    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388527   DOJ_HUAWEI_A_0000388528    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388529   DOJ_HUAWEI_A_0000388531    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388532   DOJ_HUAWEI_A_0000388532    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388533   DOJ_HUAWEI_A_0000388533    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388534   DOJ_HUAWEI_A_0000388535    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388536   DOJ_HUAWEI_A_0000388564    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388565   DOJ_HUAWEI_A_0000388634    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388635   DOJ_HUAWEI_A_0000388637    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388638   DOJ_HUAWEI_A_0000388649    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388650   DOJ_HUAWEI_A_0000388650    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388651   DOJ_HUAWEI_A_0000388652    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388653   DOJ_HUAWEI_A_0000388657    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388658   DOJ_HUAWEI_A_0000388662    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388663   DOJ_HUAWEI_A_0000388665    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388666   DOJ_HUAWEI_A_0000388675    SENSITIVE DISCOVERY



                                   Page 36 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 37 of 45 PageID #: 577
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000388676   DOJ_HUAWEI_A_0000388679    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388680   DOJ_HUAWEI_A_0000388753    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388754   DOJ_HUAWEI_A_0000388755    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388756   DOJ_HUAWEI_A_0000388757    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388758   DOJ_HUAWEI_A_0000388758    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388759   DOJ_HUAWEI_A_0000388759    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388760   DOJ_HUAWEI_A_0000388761    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388762   DOJ_HUAWEI_A_0000388763    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388764   DOJ_HUAWEI_A_0000388764    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388765   DOJ_HUAWEI_A_0000388766    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388767   DOJ_HUAWEI_A_0000388768    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388769   DOJ_HUAWEI_A_0000388772    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388773   DOJ_HUAWEI_A_0000388773    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388774   DOJ_HUAWEI_A_0000388774    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388775   DOJ_HUAWEI_A_0000388775    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388776   DOJ_HUAWEI_A_0000388777    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388778   DOJ_HUAWEI_A_0000388779    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388780   DOJ_HUAWEI_A_0000388787    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388788   DOJ_HUAWEI_A_0000388789    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388790   DOJ_HUAWEI_A_0000388791    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388792   DOJ_HUAWEI_A_0000388793    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388794   DOJ_HUAWEI_A_0000388795    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388808   DOJ_HUAWEI_A_0000388810    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388811   DOJ_HUAWEI_A_0000388818    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388819   DOJ_HUAWEI_A_0000388821    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388822   DOJ_HUAWEI_A_0000388831    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000388832   DOJ_HUAWEI_A_0000388832    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000397172   DOJ_HUAWEI_A_0000397177    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000397178   DOJ_HUAWEI_A_0000397469    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000397470   DOJ_HUAWEI_A_0000397482    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000397483   DOJ_HUAWEI_A_0000397512    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000397513   DOJ_HUAWEI_A_0000397513    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000397514   DOJ_HUAWEI_A_0000397622    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000397623   DOJ_HUAWEI_A_0000397846    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000397847   DOJ_HUAWEI_A_0000397847    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000397848   DOJ_HUAWEI_A_0000397848    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000397849   DOJ_HUAWEI_A_0000397849    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000397850   DOJ_HUAWEI_A_0000397958    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000397959   DOJ_HUAWEI_A_0000398182    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000398183   DOJ_HUAWEI_A_0000398189    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000398190   DOJ_HUAWEI_A_0000398190    SENSITIVE DISCOVERY



                                   Page 37 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 38 of 45 PageID #: 578
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000398191   DOJ_HUAWEI_A_0000398198    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406245   DOJ_HUAWEI_A_0000406245    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406246   DOJ_HUAWEI_A_0000406261    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406262   DOJ_HUAWEI_A_0000406262    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406263   DOJ_HUAWEI_A_0000406266    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406267   DOJ_HUAWEI_A_0000406267    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406268   DOJ_HUAWEI_A_0000406268    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406269   DOJ_HUAWEI_A_0000406328    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406329   DOJ_HUAWEI_A_0000406329    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406330   DOJ_HUAWEI_A_0000406334    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406335   DOJ_HUAWEI_A_0000406336    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406337   DOJ_HUAWEI_A_0000406341    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406342   DOJ_HUAWEI_A_0000406346    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406347   DOJ_HUAWEI_A_0000406476    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406477   DOJ_HUAWEI_A_0000406482    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406483   DOJ_HUAWEI_A_0000406483    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406484   DOJ_HUAWEI_A_0000406484    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406485   DOJ_HUAWEI_A_0000406485    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406486   DOJ_HUAWEI_A_0000406486    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406487   DOJ_HUAWEI_A_0000406487    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406488   DOJ_HUAWEI_A_0000406488    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406489   DOJ_HUAWEI_A_0000406489    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406490   DOJ_HUAWEI_A_0000406490    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406491   DOJ_HUAWEI_A_0000406506    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406507   DOJ_HUAWEI_A_0000406508    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406509   DOJ_HUAWEI_A_0000406525    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406526   DOJ_HUAWEI_A_0000406543    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406544   DOJ_HUAWEI_A_0000406545    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406546   DOJ_HUAWEI_A_0000406546    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406547   DOJ_HUAWEI_A_0000406548    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406549   DOJ_HUAWEI_A_0000406549    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406550   DOJ_HUAWEI_A_0000406550    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406551   DOJ_HUAWEI_A_0000406551    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406552   DOJ_HUAWEI_A_0000406552    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406553   DOJ_HUAWEI_A_0000406558    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406559   DOJ_HUAWEI_A_0000406559    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406560   DOJ_HUAWEI_A_0000406564    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406565   DOJ_HUAWEI_A_0000406565    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406566   DOJ_HUAWEI_A_0000406570    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406571   DOJ_HUAWEI_A_0000406700    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406701   DOJ_HUAWEI_A_0000406715    SENSITIVE DISCOVERY



                                   Page 38 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 39 of 45 PageID #: 579
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000406716   DOJ_HUAWEI_A_0000406721    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406722   DOJ_HUAWEI_A_0000406768    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406769   DOJ_HUAWEI_A_0000406769    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406770   DOJ_HUAWEI_A_0000406770    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406771   DOJ_HUAWEI_A_0000406771    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406772   DOJ_HUAWEI_A_0000406831    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406832   DOJ_HUAWEI_A_0000406832    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406833   DOJ_HUAWEI_A_0000406837    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406838   DOJ_HUAWEI_A_0000406841    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406842   DOJ_HUAWEI_A_0000406842    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406843   DOJ_HUAWEI_A_0000406858    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406859   DOJ_HUAWEI_A_0000406859    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406860   DOJ_HUAWEI_A_0000406863    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406864   DOJ_HUAWEI_A_0000406864    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406865   DOJ_HUAWEI_A_0000406865    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406866   DOJ_HUAWEI_A_0000406925    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406926   DOJ_HUAWEI_A_0000406926    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406927   DOJ_HUAWEI_A_0000406931    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406932   DOJ_HUAWEI_A_0000406933    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406934   DOJ_HUAWEI_A_0000406938    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406939   DOJ_HUAWEI_A_0000406943    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000406944   DOJ_HUAWEI_A_0000407073    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407074   DOJ_HUAWEI_A_0000407079    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407080   DOJ_HUAWEI_A_0000407080    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407081   DOJ_HUAWEI_A_0000407081    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407082   DOJ_HUAWEI_A_0000407082    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407083   DOJ_HUAWEI_A_0000407083    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407084   DOJ_HUAWEI_A_0000407084    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407085   DOJ_HUAWEI_A_0000407085    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407086   DOJ_HUAWEI_A_0000407086    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407087   DOJ_HUAWEI_A_0000407087    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407088   DOJ_HUAWEI_A_0000407103    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407104   DOJ_HUAWEI_A_0000407105    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407106   DOJ_HUAWEI_A_0000407122    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407123   DOJ_HUAWEI_A_0000407140    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407141   DOJ_HUAWEI_A_0000407142    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407143   DOJ_HUAWEI_A_0000407143    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407144   DOJ_HUAWEI_A_0000407145    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407146   DOJ_HUAWEI_A_0000407146    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407147   DOJ_HUAWEI_A_0000407147    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407148   DOJ_HUAWEI_A_0000407148    SENSITIVE DISCOVERY



                                   Page 39 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 40 of 45 PageID #: 580
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000407149   DOJ_HUAWEI_A_0000407149    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407150   DOJ_HUAWEI_A_0000407155    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407156   DOJ_HUAWEI_A_0000407156    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407157   DOJ_HUAWEI_A_0000407161    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407162   DOJ_HUAWEI_A_0000407162    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407163   DOJ_HUAWEI_A_0000407167    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407168   DOJ_HUAWEI_A_0000407297    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407298   DOJ_HUAWEI_A_0000407312    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407313   DOJ_HUAWEI_A_0000407318    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407319   DOJ_HUAWEI_A_0000407365    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407366   DOJ_HUAWEI_A_0000407366    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407367   DOJ_HUAWEI_A_0000407367    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407368   DOJ_HUAWEI_A_0000407368    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407369   DOJ_HUAWEI_A_0000407428    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407429   DOJ_HUAWEI_A_0000407429    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407430   DOJ_HUAWEI_A_0000407434    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407435   DOJ_HUAWEI_A_0000407438    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407439   DOJ_HUAWEI_A_0000407441    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407442   DOJ_HUAWEI_A_0000407472    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407473   DOJ_HUAWEI_A_0000407480    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407481   DOJ_HUAWEI_A_0000407488    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407489   DOJ_HUAWEI_A_0000407489    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407490   DOJ_HUAWEI_A_0000407493    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407494   DOJ_HUAWEI_A_0000407542    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407543   DOJ_HUAWEI_A_0000407585    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407586   DOJ_HUAWEI_A_0000407589    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407590   DOJ_HUAWEI_A_0000407595    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407596   DOJ_HUAWEI_A_0000407597    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407598   DOJ_HUAWEI_A_0000407603    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407604   DOJ_HUAWEI_A_0000407606    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407607   DOJ_HUAWEI_A_0000407608    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407609   DOJ_HUAWEI_A_0000407614    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407615   DOJ_HUAWEI_A_0000407616    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000407617   DOJ_HUAWEI_A_0000407622    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000482697   DOJ_HUAWEI_A_0000482699    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000482700   DOJ_HUAWEI_A_0000482705    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000567112   DOJ_HUAWEI_A_0000567115    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000567116   DOJ_HUAWEI_A_0000567116    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000567117   DOJ_HUAWEI_A_0000567124    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000567125   DOJ_HUAWEI_A_0000567125    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000567126   DOJ_HUAWEI_A_0000567126    SENSITIVE DISCOVERY



                                   Page 40 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 41 of 45 PageID #: 581
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000567127   DOJ_HUAWEI_A_0000567130    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592474   DOJ_HUAWEI_A_0000592478    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592479   DOJ_HUAWEI_A_0000592479    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592480   DOJ_HUAWEI_A_0000592483    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592484   DOJ_HUAWEI_A_0000592490    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592491   DOJ_HUAWEI_A_0000592491    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592492   DOJ_HUAWEI_A_0000592493    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592494   DOJ_HUAWEI_A_0000592510    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592511   DOJ_HUAWEI_A_0000592513    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592514   DOJ_HUAWEI_A_0000592517    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592518   DOJ_HUAWEI_A_0000592518    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592519   DOJ_HUAWEI_A_0000592519    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592520   DOJ_HUAWEI_A_0000592579    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592580   DOJ_HUAWEI_A_0000592580    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592581   DOJ_HUAWEI_A_0000592585    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592586   DOJ_HUAWEI_A_0000592587    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592588   DOJ_HUAWEI_A_0000592592    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592593   DOJ_HUAWEI_A_0000592597    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592598   DOJ_HUAWEI_A_0000592727    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592728   DOJ_HUAWEI_A_0000592733    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592734   DOJ_HUAWEI_A_0000592734    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592735   DOJ_HUAWEI_A_0000592735    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592736   DOJ_HUAWEI_A_0000592736    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592737   DOJ_HUAWEI_A_0000592737    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592738   DOJ_HUAWEI_A_0000592738    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592739   DOJ_HUAWEI_A_0000592739    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592740   DOJ_HUAWEI_A_0000592740    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592741   DOJ_HUAWEI_A_0000592741    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592742   DOJ_HUAWEI_A_0000592747    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592748   DOJ_HUAWEI_A_0000592753    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592754   DOJ_HUAWEI_A_0000592754    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592755   DOJ_HUAWEI_A_0000592756    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592757   DOJ_HUAWEI_A_0000592766    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592767   DOJ_HUAWEI_A_0000592767    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592768   DOJ_HUAWEI_A_0000592773    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592774   DOJ_HUAWEI_A_0000592779    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592780   DOJ_HUAWEI_A_0000592785    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592786   DOJ_HUAWEI_A_0000592791    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592792   DOJ_HUAWEI_A_0000592792    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592793   DOJ_HUAWEI_A_0000592793    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592794   DOJ_HUAWEI_A_0000592794    SENSITIVE DISCOVERY



                                   Page 41 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 42 of 45 PageID #: 582
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000592795   DOJ_HUAWEI_A_0000592795    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592796   DOJ_HUAWEI_A_0000592796    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592797   DOJ_HUAWEI_A_0000592798    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592799   DOJ_HUAWEI_A_0000592799    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592800   DOJ_HUAWEI_A_0000592801    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592802   DOJ_HUAWEI_A_0000592804    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592805   DOJ_HUAWEI_A_0000592809    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592810   DOJ_HUAWEI_A_0000592828    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592829   DOJ_HUAWEI_A_0000592834    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592835   DOJ_HUAWEI_A_0000592836    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592837   DOJ_HUAWEI_A_0000592839    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592840   DOJ_HUAWEI_A_0000592840    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592841   DOJ_HUAWEI_A_0000592841    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592842   DOJ_HUAWEI_A_0000592842    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592843   DOJ_HUAWEI_A_0000592843    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592844   DOJ_HUAWEI_A_0000592848    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592849   DOJ_HUAWEI_A_0000592867    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592868   DOJ_HUAWEI_A_0000592873    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592874   DOJ_HUAWEI_A_0000592876    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592877   DOJ_HUAWEI_A_0000592877    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592878   DOJ_HUAWEI_A_0000592878    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592879   DOJ_HUAWEI_A_0000592879    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592880   DOJ_HUAWEI_A_0000592880    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592881   DOJ_HUAWEI_A_0000592886    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592887   DOJ_HUAWEI_A_0000592905    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592906   DOJ_HUAWEI_A_0000592911    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592912   DOJ_HUAWEI_A_0000592913    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592914   DOJ_HUAWEI_A_0000592932    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592933   DOJ_HUAWEI_A_0000592938    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592939   DOJ_HUAWEI_A_0000592941    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592942   DOJ_HUAWEI_A_0000592942    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000592943   DOJ_HUAWEI_A_0000592943    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000625316   DOJ_HUAWEI_A_0000625325    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000625326   DOJ_HUAWEI_A_0000625331    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000625714   DOJ_HUAWEI_A_0000625726    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000625727   DOJ_HUAWEI_A_0000625732    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000625733   DOJ_HUAWEI_A_0000625743    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000625744   DOJ_HUAWEI_A_0000625749    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695243   DOJ_HUAWEI_A_0000695247    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695248   DOJ_HUAWEI_A_0000695250    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695251   DOJ_HUAWEI_A_0000695251    SENSITIVE DISCOVERY



                                   Page 42 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 43 of 45 PageID #: 583
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000695252   DOJ_HUAWEI_A_0000695252    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695253   DOJ_HUAWEI_A_0000695258    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695259   DOJ_HUAWEI_A_0000695264    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695265   DOJ_HUAWEI_A_0000695270    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695271   DOJ_HUAWEI_A_0000695272    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695273   DOJ_HUAWEI_A_0000695294    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695295   DOJ_HUAWEI_A_0000695296    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695297   DOJ_HUAWEI_A_0000695298    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695299   DOJ_HUAWEI_A_0000695299    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695300   DOJ_HUAWEI_A_0000695300    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695301   DOJ_HUAWEI_A_0000695301    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695302   DOJ_HUAWEI_A_0000695302    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695323   DOJ_HUAWEI_A_0000695327    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695328   DOJ_HUAWEI_A_0000695330    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695331   DOJ_HUAWEI_A_0000695331    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695332   DOJ_HUAWEI_A_0000695332    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695333   DOJ_HUAWEI_A_0000695338    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695339   DOJ_HUAWEI_A_0000695344    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695345   DOJ_HUAWEI_A_0000695350    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695351   DOJ_HUAWEI_A_0000695352    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695353   DOJ_HUAWEI_A_0000695374    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695375   DOJ_HUAWEI_A_0000695376    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695377   DOJ_HUAWEI_A_0000695378    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695379   DOJ_HUAWEI_A_0000695379    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695380   DOJ_HUAWEI_A_0000695380    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695381   DOJ_HUAWEI_A_0000695381    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695382   DOJ_HUAWEI_A_0000695382    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695383   DOJ_HUAWEI_A_0000695387    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695388   DOJ_HUAWEI_A_0000695390    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695391   DOJ_HUAWEI_A_0000695391    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695392   DOJ_HUAWEI_A_0000695392    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695393   DOJ_HUAWEI_A_0000695398    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695399   DOJ_HUAWEI_A_0000695404    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695405   DOJ_HUAWEI_A_0000695410    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695411   DOJ_HUAWEI_A_0000695412    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695413   DOJ_HUAWEI_A_0000695434    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695435   DOJ_HUAWEI_A_0000695436    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000695437   DOJ_HUAWEI_A_0000695438    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000712359   DOJ_HUAWEI_A_0000712359    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000712360   DOJ_HUAWEI_A_0000712365    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000712513   DOJ_HUAWEI_A_0000712513    SENSITIVE DISCOVERY



                                   Page 43 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 44 of 45 PageID #: 584
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000712514   DOJ_HUAWEI_A_0000712519    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000712527   DOJ_HUAWEI_A_0000712527    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000712528   DOJ_HUAWEI_A_0000712534    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000737999   DOJ_HUAWEI_A_0000738001    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000738002   DOJ_HUAWEI_A_0000738008    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000738048   DOJ_HUAWEI_A_0000738048    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000738049   DOJ_HUAWEI_A_0000738055    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755811   DOJ_HUAWEI_A_0000755820    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755821   DOJ_HUAWEI_A_0000755822    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755823   DOJ_HUAWEI_A_0000755824    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755825   DOJ_HUAWEI_A_0000755847    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755848   DOJ_HUAWEI_A_0000755848    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755849   DOJ_HUAWEI_A_0000755849    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755850   DOJ_HUAWEI_A_0000755851    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755852   DOJ_HUAWEI_A_0000755858    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755859   DOJ_HUAWEI_A_0000755859    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755860   DOJ_HUAWEI_A_0000755860    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755861   DOJ_HUAWEI_A_0000755861    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755862   DOJ_HUAWEI_A_0000755862    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755863   DOJ_HUAWEI_A_0000755863    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755864   DOJ_HUAWEI_A_0000755864    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755865   DOJ_HUAWEI_A_0000755865    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755866   DOJ_HUAWEI_A_0000755866    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755867   DOJ_HUAWEI_A_0000755867    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755868   DOJ_HUAWEI_A_0000755868    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755869   DOJ_HUAWEI_A_0000755869    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755870   DOJ_HUAWEI_A_0000755870    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755984   DOJ_HUAWEI_A_0000755993    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000755994   DOJ_HUAWEI_A_0000756000    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000756001   DOJ_HUAWEI_A_0000756001    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000756002   DOJ_HUAWEI_A_0000756002    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000756003   DOJ_HUAWEI_A_0000756004    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000756005   DOJ_HUAWEI_A_0000756006    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000756007   DOJ_HUAWEI_A_0000756029    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000756030   DOJ_HUAWEI_A_0000756030    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000756031   DOJ_HUAWEI_A_0000756031    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000756032   DOJ_HUAWEI_A_0000756033    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000756034   DOJ_HUAWEI_A_0000756034    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000756035   DOJ_HUAWEI_A_0000756035    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000756036   DOJ_HUAWEI_A_0000756036    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000756037   DOJ_HUAWEI_A_0000756037    SENSITIVE DISCOVERY



                                   Page 44 of 45
   Case 1:18-cr-00457-AMD Document 64-1 Filed 06/18/19 Page 45 of 45 PageID #: 585
                            SENSITIVE DISCOVERY:
                               PRODUCTION 2
DOJ_HUAWEI_A_0000756038   DOJ_HUAWEI_A_0000756038    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000756039   DOJ_HUAWEI_A_0000756039    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000756040   DOJ_HUAWEI_A_0000756040    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000756041   DOJ_HUAWEI_A_0000756041    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000756042   DOJ_HUAWEI_A_0000756042    SENSITIVE DISCOVERY
DOJ_HUAWEI_A_0000756043   DOJ_HUAWEI_A_0000756043    SENSITIVE DISCOVERY




                                   Page 45 of 45
